EXHIBIT 10.1

 

 

LOAN AGREEMENT

 

by and among

 

BADGER STATE ETHANOL, LLC

 

 

and

 

 

AGSTAR FINANCIAL SERVICES, PCA

 

 

 

dated

as of

June 22, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS AND ACCOUNTING MATTERS

 

 

 

 

 

Section 1.01

Certain Defined Terms

 

 

Section 1.02

Accounting Matters

 

 

Section 1.03

Construction

 

 

 

 

 

ARTICLE II. AMOUNTS AND TERMS OF THE TERM LOANS

 

 

 

 

 

 

Section 2.01

Term Loan

 

 

Section 2.02

Convertible Loan

 

 

Section 2.03

Disbursement of Convertible Loan

 

 

Section 2.04

Conversion of Convertible Loan Into Term Loan

 

 

Section 2.05

Excess Cash Flow

 

 

Section 2.06

Revolving Loan

 

 

Section 2.07

Making the Revolving Advances

 

 

Section 2.08

Letters of Credit

 

 

Section 2.09

Adjustments to Interest Rate

 

 

Section 2.10

Participation Fee

 

 

Section 2.11

Default Interest

 

 

Section 2.12

Prepayment of Term Loan

 

 

Section 2.13

Changes in Law Rendering Certain LIBOR Rate Loans Unlawful

 

 

Section 2.14

Payments and Computations

 

 

Section 2.15

Maximum Amount Limitation

 

 

Section 2.16

Lender Records

 

 

Section 2.17

Loan Payments

 

 

Section 2.18

Purchase of Equity Interests in AgStar Financial Services, PCA

 

 

Section 2.19

Compensation

 

 

 

 

 

ARTICLE III CONDITIONS PRECEDENT

 

 

 

 

 

 

Section 3.01

Conditions Precedent to Funding

 

 

 

 

 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

Section 4.01

Representations and Warranties of the Borrower

 

 

 

 

 

ARTICLE V. COVENANTS OF THE BORROWER

 

 

 

 

 

 

Section 5.01

Affirmative Covenants

 

 

Section 5.02 [a05-12975_1ex10d1.htm#Section5_02__165428]

Negative Covenants [a05-12975_1ex10d1.htm#Section5_02__165428]

 

 

 

 

 

ARTICLE VI. EVENTS OF DEFAULT AND REMEDIES
[a05-12975_1ex10d1.htm#Articlevi__165432]

 

 

 

 

 

 

Section 6.01 [a05-12975_1ex10d1.htm#Section6_01__165434]

Events of Default [a05-12975_1ex10d1.htm#Section6_01__165434]

 

 

i

--------------------------------------------------------------------------------


 

 

Section 6.02 [a05-12975_1ex10d1.htm#Section6_02__165445]

Remedies [a05-12975_1ex10d1.htm#Section6_02__165445]

 

 

Section 6.03 [a05-12975_1ex10d1.htm#Section6_03__165451]

Remedies Cumulative [a05-12975_1ex10d1.htm#Section6_03__165451]

 

 

 

 

 

ARTICLE VII. MISCELLANEOUS [a05-12975_1ex10d1.htm#Articlevii__165453]

 

 

 

 

 

 

Section 7.01 [a05-12975_1ex10d1.htm#Section7_01__165455]

Amendments, etc [a05-12975_1ex10d1.htm#Section7_01__165455]

 

 

Section 7.02 [a05-12975_1ex10d1.htm#Section7_02__165457]

Notices, etc [a05-12975_1ex10d1.htm#Section7_02__165457]

 

 

Section 7.03 [a05-12975_1ex10d1.htm#Section7_03__165506]

No Waiver; Remedies [a05-12975_1ex10d1.htm#Section7_03__165506]

 

 

Section 7.04 [a05-12975_1ex10d1.htm#Section7_04_165507]

Costs, Expenses and Taxes [a05-12975_1ex10d1.htm#Section7_04_165507]

 

 

Section 7.05 [a05-12975_1ex10d1.htm#Section7_05__165510]

Right of Set-off [a05-12975_1ex10d1.htm#Section7_05__165510]

 

 

Section 7.06 [a05-12975_1ex10d1.htm#Section7_06__165513]

Severability of Provisions [a05-12975_1ex10d1.htm#Section7_06__165513]

 

 

Section 7.07 [a05-12975_1ex10d1.htm#Section7_07__165515]

Binding Effect; Successors and Assigns; Participations
[a05-12975_1ex10d1.htm#Section7_07__165515]

 

 

Section 7.08 [a05-12975_1ex10d1.htm#Section7_08__165518]

Consent to Jurisdiction [a05-12975_1ex10d1.htm#Section7_08__165518]

 

 

Section 7.09 [a05-12975_1ex10d1.htm#Section7_09__165521]

Governing Law [a05-12975_1ex10d1.htm#Section7_09__165521]

 

 

Section 7.10 [a05-12975_1ex10d1.htm#Section7_10__165523]

Execution in Counterparts [a05-12975_1ex10d1.htm#Section7_10__165523]

 

 

Section 7.11 [a05-12975_1ex10d1.htm#Section7_11__165526]

Survival [a05-12975_1ex10d1.htm#Section7_11__165526]

 

 

Section 7.12 [a05-12975_1ex10d1.htm#Section7_12__165527]

Waiver of Jury Trial [a05-12975_1ex10d1.htm#Section7_12__165527]

 

 

Section 7.13 [a05-12975_1ex10d1.htm#Section7_13__165531]

Entire Agreement [a05-12975_1ex10d1.htm#Section7_13__165531]

 

 

LIST OF SCHEDULES AND EXHIBITS

 

Schedule 3.01(c)

 

Real Property

 

Schedule 4.01(a)

 

Description of Certain Transactions Related to the Borrower’s Stock

 

Schedule 4.01(f)

 

Description of Certain Threatened Actions, etc.

 

Schedule 4.01(j)

 

Location of Inventory and Farm Products; Third Parties in Possession; Crops

 

Schedule 4.01(k)

 

Office Locations; Fictitious Names; Etc.

 

Schedule 4.01(n)

 

Intellectual Property

 

Schedule 4.01(p)

 

Environmental Compliance

 

Schedule 5.01(n)

 

Management

 

Schedule 5.02(a)

 

Description of Certain Liens, Lease Obligations, etc.

 

 

 

 

 

Exhibit A

 

Compliance Certificate

 

Exhibit B

 

Project Sources and Uses Statement

 

Exhibit C

 

Sworn Construction Statement

 

Exhibit D

 

Form of Opinion Letter

 

Exhibit E

 

Form of Letter of Credit

 

 

ii

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

THIS Loan Agreement between BADGER STATE ETHANOL, LLC, a Wisconsin limited
liability company (the “Borrower”), and AGSTAR FINANCIAL SERVICES, PCA, an
United States corporation (the “Lender”) is made and executed as of this 22nd
day of June, 2005.

 

RECITALS

 

A.                                   The Borrower has requested the Lender
extend to the Borrower a term loan in the amount of $15,491,086.94, for the
purpose of refinancing the existing senior debt owed to the First National Bank
of Omaha.

 

B.                                     The Borrower has also requested the
Lender extend to the Borrower a Convertible Loan in the amount of
$20,000,000.00, for the purposes of adding corn processing equipment and
fixtures to the Borrower’s existing facility located near Monroe, Green County,
Wisconsin (the “Project”).

 

C.                                     The Borrower has also requested the
Lender extend to the Borrower a revolving loan in the amount of $9,000,000.00
for operating capital and cash management purposes.

 

D.                                    The Borrower has also requested additional
financing facilities be available to it in the form of Letters of Credit.

 

D.                                    The Lender is willing to extend such
financing to the Borrower upon the terms and subject to the conditions set forth
in this Agreement.

 

AGREEMENT

 

IN CONSIDERATION of the foregoing premises and the mutual covenants contained in
this Loan Agreement and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged by the Borrower, the parties
agree as follows:

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING MATTERS

 

Section 1.01.                             Certain Defined Terms.  As used in
this Agreement, the following terms shall have the following meanings.  Terms
not otherwise defined in this Agreement shall have the meanings attributed to
such terms in the Uniform Commercial Code, as amended from time to time.  All
references to dollar amounts shall mean amounts in lawful money of the United
States of America.

 

“Advances” means the Loans or Letters of Credit provided the Borrower pursuant
to  Sections 2.01, 2.02, 2.06 and 2.08.

 

1

--------------------------------------------------------------------------------


 

“Affiliate” means, as to any Person, any other Person:  (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person; (b) that directly or indirectly
beneficially owns or holds five percent (5%) or more of any class of voting
stock of such Person; or (c) five percent (5%) or more of the voting stock of
which is directly or indirectly beneficially owned or held by the Person in
question.  The term “control” means the possession, directly or indirectly, of
the power to direct or cause direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, or
otherwise; provided, however, in no event shall the Lender or any Bank be deemed
an Affiliate of the Borrower or any of their subsidiaries.

 

“Agreement” means this Loan Agreement, as this Loan Agreement may be amended or
modified from time to time, together with all exhibits and schedules attached to
this Loan Agreement from time to time.

 

“Borrower” means Badger State Ethanol, LLC, a Wisconsin limited liability
company.

 

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lender’s Office is located and, if such day
relates to any LIBOR Rate, means any such day on which dealings in dollar
deposits are conducted by and between banks in the applicable offshore dollar
interbank market.

 

“Capital Expenditures” means, for any period, the sum of all amounts that would,
in accordance with generally accepted accounting principles consistently
applied, be included as additions to property, plant and equipment on a
statement of cash flows for the Borrower during such period, with respect to: 
(a) the acquisition, construction, improvement, replacement or betterment of
land, buildings, machinery, equipment or of any other fixed assets or
leaseholds; or (b) other capital expenditures and other uses recorded as capital
expenditures having substantially the same effect.

 

“Closing Date” means June 22, 2005.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.

 

“Collateral” means and includes, without limitation, all property and assets
granted as collateral security for the Loans or Indebtedness, whether real or
personal property, whether granted directly or indirectly, whether granted now
or in the future, and whether granted in the form of a security interest,
mortgage, assignment of rents, deed of trust, assignment, pledge, chattel
mortgage, chattel trust, factor’s lien, equipment trust, conditional sale, trust
receipt, lien, charge, lien or title retention contract, lease or consignment
intended as a security device, or any other security or lien interest
whatsoever, whether created by law, contract or otherwise.

 

2

--------------------------------------------------------------------------------


 

“Commitment” means the respective amounts committed to by Lender under the
Notes.

 

“Completion Date” means the earlier of April 30, 2006, or the date a Completion
Certificate is issued for the Project executed by the Borrower and General
Contractor, whichever shall first occur.

 

“Completion Certificate” means a certificate executed by the Borrower and
General Contractor stating that the Project is completed and that the corn
processing equipment and fixtures are completely operational.

 

“Compliance Certificate” means a certificate of the Treasurer, or any other
officer acceptable to the Lender, of the Borrower, in the form attached hereto
as Exhibit A, setting forth the calculations of current financial covenants and
stating:  (a) the Financial Statements are true and correct and have been
prepared in accordance with generally accepted accounting principles
consistently applied; (b) whether they have knowledge of the occurrence of any
Event of Default under this Agreement, and if so, stating in reasonable detail
the facts with respect thereto; and (c) reaffirm and ratify the representations
and warranties, as of the date of the certificate, contained in this Agreement.

 

“Construction Contracts”  means any and all contracts, written or oral, between
the Borrower and any Contractor and any subcontractor and between any of the
foregoing and any other person or entity relating in any way to the construction
of the Project, including the performing of labor or the furnishing of standard
or specially fabricated materials in connection therewith.

 

“Convertible Loan” means the loan from the Lender to the Borrower in the amount
of $20,000,000.00 and pursuant to the terms and conditions provided for in
Section 2.02, below.

 

“Convertible Note” means that certain promissory note of even date herewith
executed and delivered to the Lender by the Borrower in the amount of
$20,000,000.00.

 

“Convertible Loan Maturity Date” means five years from the Conversion Date.

 

“Contractor” means and includes any person or entity, including the General
Contractor, engaged to work on or to furnish materials or supplies for the
Project.

 

“Conversion Date” means 60 days after the Completion Date.

 

“Current Portion of Long Term Debt” means that portion of Funded Debt payable
within one year from the date of such determination, determined in accordance
with generally accepted accounting principles, consistently applied.

 

3

--------------------------------------------------------------------------------


 

“Debt” means:  (A) indebtedness for borrowed money or for the deferred purchase
price of property or services; (B) obligations as lessee under leases which
shall have been or should be, in accordance with generally accepted accounting
principles, recorded as capital leases; (C) obligations under direct or indirect
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in
clause (A) or (B) above or (E) through (G) below; (D) liabilities in respect of
unfunded vested benefits under plans covered by Title IV of ERISA;
(E) indebtedness in respect of mandatory redemption or mandatory dividend rights
on equity interests but excluding dividends payable solely in additional equity
interests; and (F) all obligations of a Person, contingent or otherwise, for the
payment of money under any noncompete, consulting or similar agreement entered
into with the seller of a company or its assets or any other similar
arrangements providing for the deferred payment of the purchase price for an
acquisition permitted hereby or an acquisition consummated prior to the date
hereof.

 

“Default Rate” has the meaning specified in Section 2.11.

 

“Disbursing Agent”  means Lender, its successors and assigns.

 

“Disbursing Agreement” means the Disbursing Agreement, of even date herewith,
executed by the Title Company, the Borrower, and the Lender, as the same may be
from time to time amended, modified, or supplemented.

 

“Disbursement Expiration Date” means the date thirty (30) days subsequent to the
Completion Date, unless extended in writing by the Lender and the Borrower for
an additional, quantified term.

 

“Distribution” means any dividend, distribution, payment, or transfer of
property to any member of the Borrower.

 

“Draw Request” means a request for an advance against the Revolving Note, or the
Convertible Note prior to the Conversion Date, submitted by the Borrower to the
Lender and the Disbursing Agent, in accordance with the terms and conditions of
the Disbursing Agreement.

 

“Environmental Laws” means all laws and regulations relating to environmental,
health, safety and land use matters applicable to any property.

 

“EBITDA” means for any period, the total of the following each calculated
without duplication for the Borrower for such period:  (i) net income from
operations; plus (ii) any provision for (or less any benefit from) income taxes
included in determining such net income; plus (iii) Interest Expense deducted in
determining such net income; plus (iv) amortization and depreciation expense
deducted in determining such net income.

 

4

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excess Cash Flow” means EBITDA, less the sum of:  (i) required payments in
respect of Funded Debt; (ii) Maintenance Capital Expenditures and (iii) Tax
Distributions.

 

“Extraordinary Items” means items which are material and significantly different
from the Borrower’s typical business activities, determined in accordance with
generally accepted accounting principles, consistently applied.

 

“Fixed Charge Coverage Ratio” means the ratio of (EBITDA +/- Extraordinary
Items) divided by the sum of Current Portion of Long Term Debt + Interest
Expense + Dividends + Distributions + Tax Distributions + Maintenance Capital
Expenditures).

 

“Food Security Act” means the Food Security Act of 1985, 7 U.S.C. §1631, as
amended, and the regulations promulgated thereunder.

 

“Funded Debt” means the principal amount of all Debt of the Borrower having a
final maturity of more than one year from the date of origin thereof (or which
is renewable or extendible at the option of the obligor for a period or periods
more than one year from the date of origin) excluding, however, the principal
amount due under the Revolving Note or any other line of credit used by Borrower
for working capital purposes, all determined in accordance with generally
accepted accounting principles, consistently applied for the period in question.

 

“General Contractor” means AMG / GCI, LLC, an Iowa limited liability company,
and its successors and assigns.

 

“Governmental Authority” means and includes any and all courts, boards,
agencies, commissions, offices, or authorities of any nature whatsoever for any
governmental unit (federal, state, county, district, municipal, city, or
otherwise) whether now or hereafter in existence.

 

“Grantor” means and includes each and all of the persons or entities granting a
Security Interest in any Collateral for the Indebtedness, including without
limitation the Borrower.

 

“Income Taxes” means the applicable state, local or federal tax on the net
income of the Borrower.

 

“Intellectual Property” has the meaning specified in Section 4.01(n).

 

“Interest Expense” means for any period, the total interest expense of the
Borrower calculated on a consolidated basis.

 

5

--------------------------------------------------------------------------------


 

“Interest Period” means the period commencing on the date of an Advance and
ending on the numerically corresponding day in the first calendar month
thereafter, except that each such Interest Period which commences on the last
Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar
month.  Notwithstanding the foregoing:  (a) each Interest Period which would
otherwise end on a day which is not a Business Day shall end on the next
succeeding Business Day or if such succeeding Business Day falls in the next
succeeding calendar month, on the next preceding Business Day; (b) any Interest
Period which would otherwise extend beyond the Maturity Date shall end on the
Maturity Date; and (c) no Interest Period shall have a duration of less than
one (1) month.

 

“Inventory” means all of the Borrower’s inventory, as such term is defined in
the UCC, whether now owned or hereafter acquired, whether consisting of whole
goods, spare parts or components, supplies or materials, whether acquired, held
or furnished for sale, for lease or under service contracts or for manufacture
or processing, and wherever located.

 

“Lender” means AgStar Financial Services, PCA, and its successors and assigns.

 

“Letter of Credit” has the meaning specified in Section 2.08(a).

 

“Letter of Credit Liabilities” means, at any time, the aggregate maximum amount
available to be drawn under all outstanding Letters of Credit (in each case,
determined without regard to whether any conditions to drawing could then be
met) and all unreimbursed drawings under Letters of Credit.

 

“LIBOR Rate” (London Interbank Offered Rate) shall mean the London Interbank
offered rate per annum for one-month deposits in United States dollars, as
determined by the British Banker’s Association average of interbank offered
rates for United States dollar deposits in the London market based on quotations
at 16 major banks, as published in the “Money Rates” Section of the Wall Street
Journal as of the applicable determination date; provided, if Lender determines
that the foregoing source is unavailable for the applicable Interest Period,
Lender shall determine LIBOR based on a new index which is based on comparable
information.

 

“Loan and Carrying Charges” means all commitment fees to the Lender, brokerage
fees, standby fees, interest charges, service fees, attorneys’ fees,
contractors’ fees, developers’ fees, funding fees, title insurance fees and
charges, recording fees, registration taxes, real estate taxes, special
assessments, insurance premiums, utility charges incurred by the Borrower in the
construction of the Project and issuance of the Notes, all costs incurred in
acquisition of the Real Property and any other costs incurred in the development
of the Project.

 

“Loan Documents” means this Agreement, the Notes, Letters of Credit, the
Security Agreement, the Mortgage and all other agreements, documents,
instruments, and certificates

 

6

--------------------------------------------------------------------------------


 

of the Borrower delivered to, or in favor of, the Lender under this Agreement or
in connection herewith or therewith, including, without limitation, all
agreements, documents, instruments, certificates and delivered in connection
with the extension of Advances by the Lender.

 

“Loan Obligations” means all obligations, indebtedness, and liabilities of the
Borrower to the Lender arising pursuant to any of the Loan Documents, whether
now existing or hereafter arising, whether direct, indirect, related, unrelated,
fixed, contingent, liquidated, unliquidated, joint, several, or joint and
several, including, without limitation, the obligation of the Borrower to repay
the Advances, interest on the Advances, and all fees, costs, and expenses
(including attorneys’ fees and expenses) provided for in the Loan Documents.

 

“Loan/Loans” means and includes the Term Loan, the Convertible Loan and the
Revolving Loan.

 

“Long Term Debt” means indebtedness that matures more than one year after the
date of determination thereof.

 

“Long Term Marketing Agreement” means any contract, agreement or understanding
of the Borrower having a term of one year or more after the date of
determination thereof relating to the sale of any raw materials, inventory,
products or by-products of the Borrower.

 

“Maintenance Capital Expenditures” means all Capital Expenditures made in the
ordinary course of business to maintain existing business operations of the
Borrower in any fiscal year, determined in accordance with generally accepted
accounting principles, consistently applied.

 

“Make Whole Amount” means any amounts in addition to outstanding principal and
interest payable under the Notes or this Agreement in the event of a prepayment
thereof.

 

“Material Adverse Effect” means any set of circumstances or events which: 
(i) has or could reasonably be expected to have any material adverse effect upon
the validity or enforceability of any Loan Documents or any material term or
condition contained therein; (ii) is or could reasonably be expected to be
material and adverse to the condition (financial or otherwise), business assets,
operations, or property of the Borrower; or (iii) materially impairs or could
reasonably be expected to materially impair the ability of the Borrower to
perform the obligations under the Loan Documents.

 

“Maturity Date” means July 1, 2010.

 

“Maximum Rate” means the rate set forth in Section 2.01(b).

 

“Monthly Payment Date” means the first day of each calendar month.

 

7

--------------------------------------------------------------------------------


 

“Mortgage” means that certain Mortgage of even date herewith, pursuant to which
a mortgage interest shall be given by the Borrower to the Lender in the Real
Property to secure payment to the Lender of the Loan Obligations.

 

“Net Worth” means the excess of total assets over total liabilities, total
assets and total liabilities each to be determined in accordance with generally
accepted accounting principles consistent with those applied in the preparation
of the financial statements referred to in Section 4.01(e) for the Borrower.

 

“Net Income” means income after all operating expenses including salaries and
bonuses.

 

“Note/Notes” means and includes the Term Notes, Convertible Note and the
Revolving Note evidencing the loans being made hereunder.

 

“Ordinary Trade Payable Dispute” means trade accounts payable, in an aggregate
amount  not in excess of $50,000.00 with respect to the Borrower, with respect
to which:  (a) there exists a bona fide dispute between Borrower and the vendor;
(b) the Borrower is contesting the same in good faith by appropriate
proceedings; and (c) the Borrower has established appropriate reserves on its
financial statements.

 

“Outstanding Credit” means, at any time of determination, the aggregate amount
of Advances then outstanding.

 

“Outstanding Revolving Advances” means the total Outstanding Credit under the
Revolving Note.

 

“Owner Equity Ratio” means Tangible Net Worth divided by total assets, measured
annually at the end of each fiscal year.

 

“Participation Fee” shall have the meaning specified in Section 2.10.

 

“Person” means any individual, corporation, business trust, association,
company, partnership, joint venture, governmental authority, or other entity.

 

“Personal Property” means all buildings, structures, equipment, fixtures,
improvements, building supplies and materials and personal property now or
hereafter attached to, located in, placed in or necessary to the use of the
improvements on the Real Property including, but without being limited to, all
machinery, fixtures, equipment, furnishings, and appliances, as well as all
renewals, replacements, additions, and substitutes thereof, and all products and
proceeds thereof, and including without limitation all accounts, instruments,
chattel paper, other rights to payment, money, deposit accounts, insurance
proceeds and general intangibles of the Borrower, whether now owned or hereafter
acquired.

 

8

--------------------------------------------------------------------------------


 

“Plans and Specifications” means the final plans and specifications for the
construction of the Project, to be prepared by the General Contractor, and
approved by the Lender, and all amendments and modifications thereof approved by
Lender.

 

“Project” means any and all buildings, structures, fixtures, and other
improvements made to the Real Property and other uses identified in the Project
Sources and Uses Statement as part of the acquisition and construction of an
ethanol production facility in Monroe, Wisconsin, for which the Loans to
Borrower are being made hereunder.

 

“Project Costs” means the total of all costs of acquiring the Real Property and
constructing the Project as identified in the Project Sources and Uses
Statement, together with all Loan and Carrying Charges.

 

“Project Sources and Uses Statement” means the statement attached hereto as
Exhibit B which identifies the sources and uses of monies in a total amount of
$                              related to the Project.

 

“Real Property” means that real property located in the County of Green, State
of Wisconsin, owned by the Borrower, upon which the Project is to be constructed
and which is described in Schedule 3.01(c).

 

“Reimbursement Obligation” means the obligation of the Borrowers to reimburse
the Lender for any demand for payment or drawing under a Letter of Credit.

 

“Related Documents” means and includes without limitation all promissory notes,
credit agreements, loan agreements, guaranties, security agreements, mortgages,
deeds of trust, assignments and all other instruments, agreements and documents,
whether now or hereafter existing, executed in connection with the Indebtedness.

 

“Request for Advance” has the meaning specified in Section 2.07(a).

 

“Revolving Advance” means an advance under the Revolving Note.

 

“Revolving Loan” means the loan from the Lender to the Borrower in the amount of
$9,000,000.00 and pursuant to the terms and conditions provided for in Sections
2.06 and 2.07, below.

 

“Revolving Note” means that certain promissory note to be executed and delivered
to the Lender by the Borrower on the Closing Date in the amount of
$9,000,000.00.

 

“SARA” means the Superfund Amendment and Reauthorizations Act of 1986, as
amended.

 

“Security Agreement” means and includes, without limitation, any agreements,
promises, covenants, arrangements, understandings, or other agreements, whether
created by law,

 

9

--------------------------------------------------------------------------------


 

contract, or otherwise, which evidence, govern, represent, or create a Security
Interest, as the same has been and may hereafter be amended or otherwise
modified.

 

“Security Interest” means and includes without limitation any type of collateral
security, whether in the form of a lien, charge, mortgage, assignment of rents,
deed of trust, assignment, pledge, chattel mortgage, chattel trust, factor’s
lien, equipment trust, conditional sale, trust receipt, lien or title retention
contract, lease or consignment intended as a security device, or any other
security or lien interest whatsoever, whether created by law, contract, or
otherwise.

 

“Subordinated Debt” means all Debt held by:  (i) the City of Monroe, Wisconsin;
and (ii) debt owed Wisconsin Power and Light Company or its agencies.

 

“Sworn Construction Statement” means a sworn construction statement, sworn to by
the Borrower and the General Contractor, and of a form and substance acceptable
to the Lender, a sample of which is attached hereto as Exhibit C.

 

“Tangible Net Worth” means the excess of total assets over total liabilities
except Subordinated Debt, total assets and total liabilities each to be
determined in accordance with generally accepted accounting principles
consistent with those applied in the preparation of the financial statements
referred to in Section 5.01(c) for the Borrower, excluding, however, from the
determination of total assets:  (i) goodwill, organizational expenses, research
and development expenses, trademarks, trade names, copyrights, patents, patent
applications, licenses and rights in any thereof, and other similar intangibles;
(ii) treasury stock; (iii) securities which are not readily marketable;
(iv) cash held in a sinking or other analogous fund established for the purpose
of redemption, retirement or prepayment of capital stock or Debt; (v) any
write-up in the book value of any asset resulting from a revaluation thereof
subsequent to the Closing Date; (vi) amortized start-up costs; and (vii) any
items not included in clauses (i) through (vi) above which are treated as
intangibles in conformity with generally accepted accounting principles.

 

“Tax Distributions” has the meaning specified in Section 5.02(b).

 

“Term Loans” means the loans from the Lender to the Borrower in the amount of
$15,491,086.94 and pursuant to the terms and conditions provided for in
Section 2.01, below.

 

“Term Notes” means those certain promissory notes of even date herewith executed
and delivered to the Lender by the Borrower in the following amounts: 
(i) $5,891,086.94 and (ii) $9,600,000.00

 

“Title Company” means Old Republic National Title Insurance Company, a Minnesota
corporation, and its successors and assigns.

 

10

--------------------------------------------------------------------------------


 

“Title Insurance” means a lender’s title insurance policy, in form and substance
satisfactory to the Lender and containing no exceptions (printed or otherwise)
which are unacceptable to Lender, issued by a title insurer acceptable to the
Lender, in the face amount of the Note, insuring that Lender has a first and
prior lien on the Real Property and containing such endorsements as Lender may
require.

 

“Unused Commitment Fee” shall have the meaning specified in Section 2.06(c).

 

“Working Capital” means current assets of the Borrower less current liabilities
of the Borrower.

 

Section 1.02.                             Accounting Matters.  All accounting
terms not specifically defined herein shall be construed in accordance with
generally accepted accounting principles consistently applied, except as
otherwise stated herein.  To enable the ready and consistent determination of
compliance by the Borrower with its obligations under this Agreement, the
Borrower will not change the manner in which either the last day of its fiscal
year or the last days of the first three fiscal quarters of its fiscal years is
calculated.

 

Section 1.03.                             Construction.  Wherever herein the
singular number is used, the same shall include the plural where appropriate,
and words of any gender shall include each other gender where appropriate.  The
headings, captions or arrangements used in any of the Loan Documents are, unless
specified otherwise, for convenience only and shall not be deemed to limit,
amplify or modify the terms of the Loan Documents, nor affect the meaning
thereof.

 

ARTICLE II

AMOUNTS AND TERMS OF THE TERM LOANS

 

Section 2.01.                             Term Loan.  Subject to the terms and
conditions of this Agreement and in reliance upon the representations and
warranties set forth in this Agreement, the Lender agrees to lend to Borrower
and Borrower agrees to borrow from Lender $15,491,086.94 to refinance existing
obligations owed to 1st National Bank of Omaha, a national banking  association
established in Omaha, Nebraska.  Said amount shall be loaned pursuant to the
terms and conditions set forth in this Agreement.

 

(a)                                  Term Notes.  The Term Loan shall be
evidence by two promissory notes in the following amounts:  (i) $5,891,086.94;
and (ii)  $9,600,000.00.

 

(b)                                 Interest Rate.  Subject to the provisions of
Section 2.09 and 2.11, the Term Loan shall bear interest at rates as stated in
the promissory notes.  The computation of interest, amortization, maturity and
other terms and conditions of the Term Loan shall be as provided in the
promissory notes, provided, however, in no event shall the applicable rate
exceed the maximum nonusurious interest rate, if any, that at any time, or from
time to time, may be contracted for, taken, reserved, charged, or received under
applicable state or federal laws (the “Maximum Rate”).

 

11

--------------------------------------------------------------------------------


 

(c)                                  Term Loan Term.  The Term Loan term shall
run for a period beginning on the date of this Agreement and ending on the
Maturity Date.

 

Section 2.02.                             Convertible Loan.

 

(a)                                  Convertible Loan.  Subject to the terms and
conditions of this Agreement and in reliance upon the representations and
warranties set forth in this Agreement, the Lender agrees to lend to Borrower
and Borrower agrees to borrow from Lender $20,000,000.00.  Said amount shall be
loaned pursuant to the terms and conditions set forth in this Agreement.

 

(b)                                 Advances.  The Convertible Loan shall be
funded by Advances on the Convertible Note to be used for the payment of Project
Costs.

 

(c)                                  Interest Rate.  Subject to the provisions
of Section 2.09 and 2.11, the Convertible Loan shall bear interest at a rate
equal to the LIBOR Rate plus 325 basis points.  The computation of interest,
amortization, maturity and other terms and conditions of the Convertible Loan
shall be as provided in the Convertible Note, provided, however, in no event
shall the applicable rate exceed the Maximum Rate.

 

(d)                                 Convertible Loan Term.  The Convertible Loan
term shall run for a period beginning on the date of this Agreement and ending
on the Conversion Date.  On the Conversion Date, the Convertible Loan shall
become fully due and payable, except for that part, if any, of the Convertible
Loan which is converted into a Term Loan pursuant to the terms of this
Agreement.

 

(e)                                  Conversion to Term Loan.  The Lender agrees
to convert the Convertible Loan into a Term Loan, provided all of the terms,
conditions, warranties, representations, and covenants of the Borrower set forth
in this Agreement are satisfied. The computation of interest, amortization,
maturity and other terms and conditions of the Term Loan, upon conversion, shall
be as provided in the Convertible Note.

 

Section 2.03.                             Disbursement of Convertible Loan.

 

(a)                                  Deposit Account.  Disbursements of the
Convertible Loan will be made by the Lender in the manner provided in the
Disbursing Agreement.  Subject to Section 2.02(b) below, all disbursements will
be made by  wire transferring such funds to the deposit account of the
Disbursing Agent in the amount of each Draw Request which is approved pursuant
to the Disbursing Agreement.  All Convertible Loan funds will be considered to
have been advanced to and received by the Borrower upon, and interest on such
funds will be payable by the Borrower from and after, their deposit in such
deposit account.

 

(b)                                 Lender’s Application of Loan Proceeds.  
Notwithstanding the provisions of Section 2.02(a), above, the Lender may elect,
upon ten (10) days’ notice to the Borrower, to use the Convertible Loan funds to
pay, as and when due, any Convertible Loan fees owing to Lender, interest on the
Construction Loan, release charges under prior mortgages on the Property, and
legal

 

12

--------------------------------------------------------------------------------


 

fees and disbursements of the Lender’s attorneys which are payable by the
Borrower, unless Borrower causes such amount(s) to be paid within said ten
(10) days.  Such payments may be made, at the option of the Lender, by debiting
or charging the Convertible Loan funds in the amount of such payments.

 

(c)                                  Cost Information.  All disbursements will
be based upon a detailed breakdown of the Project Costs.  The Sworn Construction
Statement, as approved by the Lender, is attached as Exhibit C to this
Agreement.  In the event that the Borrower becomes aware of any change in the
approved Project Costs, which would increase the total cost in excess of
$25,000.00 above the amount shown on the attached Sworn Construction Statement,
the Borrower shall immediately notify the Lender in writing and promptly submit
to the Lender for its approval a revised Sworn Construction Statement.  No
further disbursements need be made by the Disbursing Agent unless and until the
revised Sworn Construction Statement is approved.  The Lender reserves the right
to approve or disapprove any revised Sworn Construction Statement in its
reasonable discretion.

 

(d)                                 Loan in Balance, Deposit of Funds by
Borrower.  The Borrower shall keep the Loan in balance as provided in this
Section.  If the Lender at any time reasonably determines that the amount of the
undisbursed Loan proceeds will not be sufficient fully to pay for all costs
required to complete the construction of the Project in accordance with the
approved Plans and Specifications and for all Project Costs to be incurred by
the Borrower, whether such deficiency is attributable to changes in the work of
construction or in the Plans and Specifications or to any other cause, the
Lender may make written demand on the Borrower to deposit in an escrow fund to
be established with the Lender an amount equal to the amount of the shortage
reasonably determined by the Lender. The Borrower shall then deposit the
required funds with the Lender within ten (10) days after the date of the
Lender’s written demand.  No further disbursements shall be made by the
Disbursing Agent until those funds are deposited by the Borrower in the escrow
fund.  Whenever the Lender has any such funds on deposit in such escrow fund, it
shall make all future advances for Project Costs from the escrow fund before
making any further advances under the Loan.

 

(e)                                  Additional Security.  The Borrower
irrevocably assigns to the Lender and grants to the Lender a security interest
in, as additional security for the performance of the Borrower’s obligations
under this Agreement and the Related Documents, its interest in all funds held
by the Disbursing Agent, whether or not disbursed, all funds deposited by the
Borrower with the Lender under this Agreement, all governmental permits obtained
for the lawful construction of the Project, and all reserves, deferred payments,
deposits, refunds, cost savings, and payments of any kind relating to the
construction of the Project.  Upon any default of the Borrower, the Lender may
use any of the foregoing for any purpose for which the Borrower could have used
them under this Agreement or with respect to the construction or financing of
the Project.  The Lender will also have all other rights and remedies as to any
of the foregoing which are provided under applicable law or in equity.

 

13

--------------------------------------------------------------------------------


 

(f)                                    Conditions Precedent to All Advances. 
The Lender’s obligation to make each Advance under the Convertible Note shall be
subject to the terms, conditions and covenants set forth in this Agreement,
including, without limitation, the following further conditions precedent:

 

(i)                                     Loan in Balance.  The Loan is in
balance, as required by the provisions of Section 2.03(d), above;

 

(ii)                                  Draw Request.  The Borrower has submitted
to the Lender and the Disbursing Agent a Draw Request for each such Advance,
which such Draw Request shall comply with the requirements contained in this
Agreement and the Disbursing Agreement;

 

(iii)                               Compliance With Disbursing Agreement.  All
of the terms and conditions of the Disbursing Agreement have been satisfied with
respect to each such Advance;

 

(iv)                              Government Action.  No license, permit,
permission or authority necessary for the construction of the Project has been
revoked or challenged by or before any Governmental Authority;

 

(v)                                 Sworn Construction Statement. If required by
the Lender, the Borrower shall furnish to the Lender an updated Sworn
Construction Statement setting forth the Contractor(s) providing services or
materials with respect to specific portions of the construction of the Project
and setting forth the amounts actually incurred and paid, or to be incurred, in
completing construction of the Project.  Such updated Sworn Construction
Statement shall be sworn to by the Borrower and the General Contractor to be a
true, complete and accurate account of all costs actually incurred and an
accurate estimate of all costs to be incurred in the future;

 

(vi)                              No Defaults.  The Borrower is not in default
under the terms of this Agreement, the Related Documents or any other agreement
to which the Borrower is a party and which relates to the construction or
operation of the Project;

 

(viii)                        Marketing Agreements. The Borrower has executed
marketing agreements for all ethanol and DDGS to be produced at the Project and
provided Lender with collateral assignments of all such agreements in form and
content which is satisfactory to Lender and its counsel and acknowledged by the
non-Borrower party to all such agreements;

 

(g)                                 Suspension of Construction.  If the Lender
in reasonably good faith determines that any work or materials do not materially
conform to the approved Plans and Specifications or sound building practice, or
otherwise materially departs from any of the requirements of this Agreement, the
Lender may require the work to be stopped and withhold disbursements until the
matter is corrected. In such event, the Borrower will promptly correct the work
to the Lender’s reasonable satisfaction.  Provided Lender’s actions were
reasonable, in good faith, and the work or materials did not conform to the
approved Plans and Specifications or sound building practice, no such action by
the Lender will affect the Borrower’s obligation to complete the Project on or
before the Completion Date.

 

14

--------------------------------------------------------------------------------


 

(h)                                 Inspections.  The Borrower  shall be
responsible for making inspections of the Project during the course of
construction and shall determine to their own satisfaction that the work done or
materials supplied by the Contractors to whom payment is to be made out of each
Advance has been properly done or supplied in accordance with the applicable
contracts with such Contractors.  If any work done or materials in excess of
$25,000.00 supplied by a Contractor are not satisfactory to the Borrower, the
Borrower will immediately notify the Lender in writing of such fact.  It is
expressly understood and agreed that the Lender or its authorized representative
may conduct such inspections of the Project as it may deem necessary for the
protection of the Lender’s interest, and, specifically, an architectural or
engineering firm acceptable to the Lender may, at the option of the Lender and
at the expense of the Borrower, conduct such periodic inspections of the
Project, prepare such written progress reports during the period of
construction, prepare such written reports upon completion of the Project and
sign such Draw Requests, as the Lender may request, provided that no inspection
shall unreasonably delay progress on the Project.  Any inspections which may be
made of the Project by the Lender or its representative will be made, and all
certificates issued by the Lender’s representative will be issued, solely for
the benefit and protection of the Lender, and that Borrower will not rely
thereon.  The Lender is under no duty to supervise or inspect construction or
examine any books and records.  Any inspection or examination by the Lender is
for the sole purpose of protecting the Lender’s security and preserving the
Lender’s rights under this Agreement.  No default of the Borrower will be waived
by any inspection by the Lender.  In no event will any inspection by the Lender
be a representation that there has been or will be compliance with the Plans or
Specifications or that the construction is free from defective materials or
workmanship.

 

(i)                                     No Waiver.  Any waiver by the Lender of
any condition of disbursement must be expressly made in writing.  The making of
a disbursement prior to fulfillment of one or more conditions thereof shall not
be construed as a waiver of such conditions, and the Lender reserves the right
to require their fulfillment prior to making any subsequent disbursements.

 

Section 2.04.                             Conversion of Convertible Loan Into
Term Loan.   Pursuant to the terms and conditions contained in this Agreement,
the Convertible Loan may be converted into a Term Loan.

 

(a)                                  Conditions Precedent.  In addition to the
terms and conditions of disbursement set forth in this Agreement and as
incorporated from the Disbursing Agreement, the Lender shall not be obligated to
convert any part of the Convertible Loan into a Term Loan unless and until:

 

(i)                                     Amount of Term Loan.  The maximum amount
of the Convertible Loan which is converted to a Term Loan shall be
$20,000,000.00;

 

(ii)                                  Convertible Loan Exceeds Term  Loan.  In
the event that the amount of the Convertible Loan advanced by Lender exceeds the
amount of the Term Loan to be made by the Lender, the Borrower shall immediately
repay the amount of the Convertible Loan which is not being converted into a
Term Loan; and

 

15

--------------------------------------------------------------------------------


 

(b)                                 Conversion to Fixed Rate Loan.  On the
Conversion Date, the Borrower shall have the right to convert all or any part of
the Convertible Loan into a fixed rate loan, with the consent of the Lender,
which shall bear interest at a rate equal to the most recent ten-year fixed rate
bonds sold by the Federal Farm Credit Banks Funding Corporation prior to the
Conversion  Date, plus 225 basis points.

 

Section 2.05.                             Excess Cash Flow.   In addition to all
other payments of principal and interest required under this Agreement or the
Notes, the Borrower shall annually remit to Lender an amount equal to 25% of the
Borrower’s Excess Cash Flow on or before April 30th of the succeeding fiscal
year (the “Excess Cash Flow Payment”).  Such payment shall be applied to the
Term Loans or the Convertible Loan at the Lender’s discretion.  Notwithstanding
the foregoing, the Excess Cash Flow Payment is not required when the Borrower’s
Owner Equity at each fiscal year end is greater than or equal to 50%.

 

Section 2.06.                             Revolving Loan.

 

(a)                                  Revolving Loan.  The Lender agrees, on the
terms and conditions set forth in this Agreement, to extend credit to the
Borrower from time to time during the period from the Closing Date through and
including the Maturity Date by making loans to the Borrower on a revolving basis
from time to time provided, however, that at no time shall the sum of the
Outstanding Revolving Advances plus the outstanding Letters of Credit exceed
$9,000,000.00.

 

(b)                                 Interest Rate.  Subject to the provisions of
Section 2.09 and 2.11, the Revolving Loan shall bear interest at a rate equal to
the LIBOR Rate plus 300 basis points.  The computation of interest,
amortization, maturity and other terms and conditions of the Revolving Loan
shall be as provided in the Revolving Note, provided, however, in no event shall
the applicable rate exceed the Maximum Rate.

 

(c)                                  Unused Commitment Fee.  In addition to the
commitment fee payable on the Closing Date, Borrower agrees to pay to the Lender
an Unused Commitment Fee on the average daily unused portion of such Lender’s
Commitment under the Revolving Loan from the Closing  Date until the Maturity
Date at the rate of 0.25% per annum, payable in arrears in quarterly
installments payable on the first day of each third month after the Conversion
Date.

 

Section 2.07.                             Making the Revolving Advances.

 

(a)                                  Revolving Advances.  Each Revolving Advance
shall be made, on notice from the Borrower (a “Request for Advance”) to the
Lender delivered before 12:00 Noon (Minneapolis, Minnesota time) on a Business
Day which is at least three (3) Business Days prior to the date of such
Revolving Advance specifying the amount of such Revolving Advance,  provided
that, Lender will not be obligated to make Revolving Advance while an Event of
Default exists or if the interest rate for such LIBOR Rate Accounts would exceed
the Maximum Rate.  Any Request for Advance applicable to a Revolving Advance
received after 12:00 Noon (Minneapolis, Minnesota time) shall be deemed to have
been received and be effective on the next Business Day.  The amount

 

16

--------------------------------------------------------------------------------


 

so requested from the Lender shall, subject to the terms and conditions of this
Agreement, be made available to the Borrower by:  (i) depositing the same, in
same day funds, in an account of the Borrower; or (ii) wire transferring such
funds to a Person or Persons designated by the Borrower in writing.  To the
extent that a Revolving Advance is used for payment of Project Costs, the
disbursement of the advance will be subject to the same conditions as an advance
under the Convertible Loan as provided in Section 2.03 of this Loan Agreement.

 

(b)                                 Requests for Advances Irrevocable.  Each
Request for Advance shall be irrevocable and binding on the Borrower and the
Borrower shall indemnify the Lender against any loss or expense it may incur as
a result of any failure to borrow any Advance after a Request for Advance
(including any failure resulting from the failure to fulfill on or before the
date specified for such Advance the applicable conditions set forth in
Article III of this Agreement), including, without limitation, any loss
(including loss of anticipated profits) or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by the Lender to
fund such Advance when such Advance, as a result of such failure, is not made on
such date.

 

(c)                                  Minimum Amounts.  Each Revolving Advance
shall be in a minimum amount equal to $10,000.00.

 

(d)                                 Use of Proceeds.  The proceeds of the
Revolving Advances shall be used by the Borrower to finance its working capital
requirements in the ordinary course of business and to fund Project Costs.

 

Section 2.08.                             Letters of Credit.

 

(a)                                  Commitment to Issue.  The Borrower may
request Revolving Advances by the Lender, and the Lender, subject to the terms
and conditions of this Agreement, may, in its sole discretion, issue letters of
credit for any Borrower’s account (such letters of credit, being hereinafter
referred to collectively as the “Letters of Credit”); provided, however, that:

 

(i)                                     the aggregate amount of outstanding
Letter of Credit Liabilities shall not at any time exceed the amount of
$1,000,000.00;

 

(ii)                                  the sum of the outstanding Letters of
Credit plus the Outstanding Revolving Advances shall not at any time exceed the
Revolving Loan amount.

 

(b)                                 Letter of Credit Request Procedure.  The
Borrower shall give the Lender irrevocable prior notice (effective upon receipt)
on or before 3:00 P.M. (Minneapolis, Minnesota time) on the Business Day three
Business Days prior to the date of the requested issuance of a Letter of Credit
specifying the requested amount, expiry date and issuance date of each Letter of
Credit to be issued and the nature of the transactions to be supported thereby. 
Any such notice received after 3:00 P.M. (Minneapolis, Minnesota time) on a
Business Day shall be deemed to have been received and be effective on the next
Business Day.  Each Letter of Credit shall be in the form of Exhibit E, have an
expiration date that occurs on or before the Maturity Date, shall be payable in
U.S. dollars,

 

17

--------------------------------------------------------------------------------


 

must be satisfactory in form and substance to the Lender, and shall be issued
pursuant to such documentation as the Lender may require, including, without
limitation, the Lender’s standard form letter of credit request and
reimbursement agreement; provided that, in the event of any conflict between the
terms of such agreement and the other Loan Documents, the terms of the other
Loan Documents shall control.

 

(c)                                  Letter of Credit Fees.  The Borrower shall
pay to the Lender for (i) all fees, costs, and expenses of the Lender arising in
connection with any Letter of Credit, including the Lender’s customary fees for
amendments, transfers, and drawings on Letters of Credit and (ii) on the date of
the issuance of the Letter of Credit, and at the anniversary date of issuance of
such Letter of Credit, an issuance fee equal to one and one-half (1.5%) percent,
on an annualized basis, of the maximum amount available to be drawn under the
Letter of Credit.

 

(d)                                 Funding of Drawings.  Upon receipt from the
beneficiary of any Letter of Credit of any demand for payment or other drawing
under such Letter of Credit, the Issuer shall promptly notify the Borrower as to
the amount to be paid as a result of such demand or drawing and the respective
payment date.  Any notice pursuant to the forgoing sentence shall specify the
amount to be paid as a result of such demand or drawing and the respective
payment date.

 

(e)                                  Reimbursements.  After receipt of the
notice delivered pursuant to clause (d) of this Section 2.08 with respect to a
Letter of Credit, the Borrower shall be irrevocably and unconditionally
obligated to reimburse the Lender for any amounts paid by the Lender upon any
demand for payment or drawing under the applicable Letter of Credit, without
presentment, demand, protest, or other formalities of any kind other than the
notice required by clause (d) of this Section 2.08.  Such  reimbursement shall
occur no later than 3:00 P.M. (Minneapolis, Minnesota time) on the date of
payment under the applicable Letter of Credit if the notice under clause (d) of
this Section 2.08 is received by 2:00 P.M. (Minneapolis, Minnesota time) on such
date or by 11:00 A.M. (Minneapolis, Minnesota time) on the next Business Day, if
such notice is received after 2:00 P.M. (Minneapolis, Minnesota time).  All
payments on the Reimbursement Obligations (including any interest earned
thereon) shall be made to the Lender for the account of the Lender in U.S.
dollars and in immediately available funds, without set-off, deduction, or
counterclaim.

 

(f)                                    Reimbursement Obligations Absolute.  The
Reimbursement Obligations of the Borrower under this Agreement shall be
absolute, unconditional, and irrevocable, and shall be performed strictly in
accordance with the terms of the Loan Documents under all circumstances
whatsoever and the Borrower hereby waives any defense to the payment of the
Reimbursement Obligations based on any circumstance whatsoever, including,
without limitation, in any case, the following circumstances:  (i) any lack of
validity or enforceability of any Letter of Credit or any other Loan Document;
(ii) any amendment or waiver of or any consent to departure from any Loan
Document; (iii) the existence of any claim, set-off, counterclaim, defense, or
other rights which any Borrower or any other Person may have at any time against
any beneficiary of any Letter of Credit, the Lender or any other Person, whether
in connection with any Loan Document or any unrelated transaction; (iv) any
statement, draft, or other documentation presented under any Letter of Credit
proving to be forged, fraudulent, invalid, or insufficient in any respect or any
statement therein being

 

18

--------------------------------------------------------------------------------


 

untrue or inaccurate in any respect whatsoever; (v) payment by the Lender under
any Letter of Credit against presentation of a draft or other document that does
not comply with the terms of such Letter of Credit; or (vi) any other
circumstance whatsoever, whether or not similar to any of the foregoing;
provided that Reimbursement Obligations with respect to a Letter of Credit may
be subject to avoidance by a Borrower if the Borrower proves in a final
non-appealable judgment that it was damaged and that such damage arose directly
from the Lender’s willful misconduct or gross negligence in determining whether
the documentation presented under the Letter of Credit in question complied with
the terms thereof.

 

(g)                                 Issuer Responsibility.  Borrower assumes all
risks of the acts or omissions of any beneficiary of any Letter of Credit with
respect to its use of such Letter of Credit.  Neither the Lender, nor any of its
respective officers or directors shall have any responsibility or liability to
the Borrower or any other Person for:  (a) the failure of any draft to bear
adequate reference to any Letter of Credit, or the failure of any Person to
surrender or to take up any Letter of Credit or to send documents (other than
the Letter of Credit) apart from drafts as required by the terms of any Letter
of Credit, or the failure of any Person to note the amount of any instrument on
any Letter of Credit, each of which requirements, if contained in any Letter of
Credit itself, it is agreed may be waived by the Lender; (b) errors, omissions,
interruptions, or delays in transmission or delivery of any messages; (c) the
validity, sufficiency, or genuineness of any draft or other document, or any
endorsement(s) thereon, even if any such draft, document or endorsement should
in fact prove to be in any and all respects invalid, insufficient, fraudulent,
or forged or any statement therein is untrue or inaccurate in any respect;
(d) the payment by the Lender to the beneficiary of any Letter of Credit against
presentation of any draft or other document that does not comply with the terms
of the Letter of Credit; or (e) any other circumstance whatsoever in making or
failing to make any payment under a Letter of Credit; provided that Borrower
will not be liable pursuant to this section 2.08(g) for the willful misconduct
of the Lender.  The Lender may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary.

 

Section 2.09.                             Adjustments to Interest Rate.   
Notwithstanding any other provision of this Agreement or the Related Documents,
the rate of interest under the Term Loan, the Construction  Loan or the
Revolving Loan shall vary according to the following schedule should the Owner’s
Equity in the Borrower achieve the levels set forth below:

 

Owner’s Equity

 

Interest Rate

 

 

 

 

 

Less than 39.99%

 

Applicable LIBOR Rate plus 325 basis points

 

 

 

 

 

40.00%—59.99%

 

Applicable LIBOR Rate plus 300 basis points

 

 

 

 

 

Greater Than 60.00%

 

Applicable LIBOR Rate plus 275 basis points

 

 

19

--------------------------------------------------------------------------------


 

Upon delivery of the monthly financial statements and the Compliance Certificate
pursuant to Section 5.01(c)(iii) for each month that corresponds with each month
end, the rate of interest for any month shall automatically be adjusted in
accordance with the Owner’s Equity set forth therein and the rates set forth
above.  Such automatic adjustment to the rate of interest shall take effect as
of the first Business Day of the month in which the Lender received the related
Compliance Certificate.  The term “Adjustment Date” shall mean each such
Business Day when such rates, margins or fees change pursuant to the immediately
prior sentence or the next following sentence.  If the Borrower fails to deliver
such Compliance Certificate which so sets forth the Owner’s Equity within the
period of time required by Section 5.01(c)(iii) hereof or if any Event of
Default occurs and is continuing, the rate of interest shall automatically be
adjusted to a rate equal to the applicable LIBOR Rate plus 325 basis points,
plus the default rate adjustment provide in Section 2.11, such automatic
adjustments:  (a) to take effect as of the first Business Day after the last day
on which the Borrower were required to deliver the applicable Compliance
Certificate in accordance with Section 5.01(c)(ii) hereof or in the case of an
Event of Default, on the date the written notice is given to the Borrower; and
(b) to remain in effect until subsequently adjusted in accordance herewith upon
the delivery of such Compliance Certificate or, in the case of an Event of
Default, when such Event of Default has been cured to the satisfaction of the
Lender.

 

Section 2.10.                             Participation Fees.  The Borrower
agrees to pay to the Lender on the Closing Date a Participation Fee of 
$150,000.00.

 

Section 2.11.                             Default Interest.  Upon the occurrence
of an Event of Default, all past due principal and, to the extent permitted by
applicable law, interest, fees, and other amounts owing hereunder, shall bear
interest, from the date of such Event of Default until the date the Lender, in
writing, acknowledge that such Event of Default is waived or cured or all Loan
Obligations are paid in full, at the Default Rate.  The term “Default Rate”, as
used herein, means the lesser of:  (a) the Maximum Rate (which shall mean the
maximum nonusurious interest rate, if any, at any time, or from time to time,
that may be contracted for, taken, reserved, charged or received under
applicable state or federal laws); or (b) the rate per annum which shall from
day-to-day be equal to two percent (2%) in excess of the then applicable rate of
interest.  Interest payable at the Default Rate shall be payable from time to
time on demand or, if not sooner demanded, on the last day of each calendar
month.

 

Section 2.12.                             Prepayment of Term Loan.  The Borrower
may, by notice to the Lender, prepay the outstanding amount of the Term Loan in
whole or in part with accrued interest to the date of such prepayment on the
amount prepaid, without penalty or premium, except as provided in this
Section 2.12.  In the event any one or all of the Loans are converted to a fixed
rate loan, the Borrower shall pay the prepayment penalty applicable to that
fixed interest rate, if any.

 

Notwithstanding the foregoing, no prepayment fee shall be required if such
prepayment is made pursuant to Section 2.05 of this Agreement.

 

20

--------------------------------------------------------------------------------


 

Section 2.13.                             Changes in Law Rendering Certain LIBOR
Rate Loans Unlawful.  In the event that any change in any applicable law
(including the adoption of any new applicable law) or any change in the
interpretation of any applicable law by any judicial, governmental or other
regulatory body charged with the interpretation, implementation or
administration thereof, should make it (or in the good-faith judgment of the
Lender should raise a substantial question as to whether it is) unlawful for the
Lender to make, maintain or fund LIBOR Rate Loans, then:  (a) the Lender shall
promptly notify each of the other parties hereto; and (b) the obligation of the
Lender to make LIBOR rate loans of such type shall, upon the effectiveness of
such event, be suspended for the duration of such unlawfulness.  During the
period of any suspension, Lender shall make loans to Borrower that are deemed
lawful and that as closely as possible reflect the terms of this Agreement.

 

Section 2.14.                             Payments and Computations.

 

(a)                                  Method of Payment.  Except as otherwise
expressly provided herein, all payments of principal, interest, and other
amounts to be made by the Borrower under the Loan Documents shall be made to the
Lender in U.S. dollars and in immediately available funds, without set-off,
deduction, or counterclaim, not later than 2:00 P.M. (Minneapolis, Minnesota
time) on the date on which such payment shall become due (each such payment made
after such time on such due date to be deemed to have been made on the next
succeeding Business Day).  The Borrower shall, at the time of making each such
payment, specify to the Lender the sums payable under the Loan Documents to
which such payment is to be applied and in the event that the Borrower fail to
so specify or if an Event of Default exists, the Lender  may apply such payment
and any proceeds of any Collateral to the Loan Obligations in such order and
manner as it may elect in its sole discretion, subject to Section 2.14(c).

 

(b)                                 Payments on a Non-Business Day.  Whenever
any payment under any Loan Document shall be stated to be due on a day that is
not a Business Day, such payment may be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of the payment of interest and fees, as the case may be.

 

(c)                                  Proceeds of Collateral.  All proceeds
received by the Lender from the sale or other liquidation of the Collateral when
an Event of Default exists shall first be applied as payment of the accrued and
unpaid fees and expenses of the Lender hereunder, including, without limitation,
under Section 7.04 and then to all other unpaid or unreimbursed Loan Obligations
(including reasonable attorneys’ fees and expenses) owing to the Lender and then
any remaining amount of such proceeds shall be applied to the unpaid amounts of
Loan Obligations, until all the Loan Obligations have been paid and satisfied in
full or cash collateralized.  After all the Loan Obligations (including without
limitation, all contingent Loan Obligations) have been paid and satisfied in
full, all Commitments terminated and all other obligations of the Lender to the
Borrower otherwise satisfied, any proceeds of Collateral shall be delivered to
the Person entitled thereto as directed by the Borrower or as otherwise
determined by applicable law or applicable court order.

 

(d)                                 Computations.  Except as expressly provided
otherwise herein, all computations of interest and fees shall be made on the
basis of actual number of days lapsed over a

 

21

--------------------------------------------------------------------------------


 

year of 365 or 366 days, as appropriate.  Interest shall accrue from and include
the date of borrowing, but exclude the date of payment.

 

Section 2.15.                             Maximum Amount Limitation.  Anything
in this Agreement or the other Loan Documents to the contrary notwithstanding,
Borrower shall not be required to pay unearned interest on any Note or any of
the Loan Obligations, or ever be required to pay interest on any Note or any of
the Loan Obligations at a rate in excess of the Maximum Rate, if any.  If the
effective rate of interest which would otherwise be payable under this
Agreement, any Note or any of the other Loan Documents would exceed the Maximum
Rate, if any, then the rate of interest which would otherwise be contracted for,
charged, or received under this Agreement, any Note or any of the other Loan
Documents shall be reduced to the Maximum Rate, if any.  If any unearned
interest or discount or property that is deemed to constitute interest
(including, without limitation, to the extent that any of the fees payable by
Borrower for the Loan Obligations to the Lender under this Agreement, any Note,
or any of the other Loan Documents are deemed to constitute interest) is
contracted for, charged, or received in excess of the Maximum Rate, if any, then
such interest in excess of the Maximum Rate shall be deemed a mistake and
canceled, shall not be collected or collectible, and if paid nonetheless, shall,
at the option of the holder of such Note, be either refunded to the Borrower, or
credited on the principal of such Note.  It is further agreed that, without
limitation of the foregoing and to the extent permitted by applicable law, all
calculations of the rate of interest or discount contracted for, charged or
received by the Lender under its Note, or under any of the Loan Documents, that
are made for the purpose of determining whether such rate exceeds the Maximum
Rate applicable to the Lender, if any, shall be made, to the extent permitted by
applicable laws (now or hereafter enacted), by amortizing, prorating and
spreading during the period of the full terms of the Advances evidenced by the
Notes, and any renewals thereof all interest at any time contracted for, charged
or received by Lender in connection therewith.  This Section 2.15 shall control
every other provision of all agreements among the parties to this Agreement
pertaining to the transactions contemplated by or contained in the Loan
Documents, and the terms of this Section 2.15 shall be deemed to be incorporated
in every Loan Document and communication related thereto.

 

Section 2.16.                             Lender Records.  All advances and all
payments or prepayments made thereunder on account of principal or interest may
be evidenced by the Lender in accordance with its usual practice in an account
or accounts evidencing such advances and all payments or prepayments thereunder
from time to time and the amounts of principal and interest payable and paid
from time to time thereunder; in any legal action or proceeding in respect of
the Notes, the entries made in such account or accounts shall be prima facie
evidence of the existence and amounts of all advances and all payments or
prepayments made thereunder on account of principal or interest.  Lender shall
provide monthly statements of such entries to Borrower for the purpose of
confirming the accuracy of such entries.

 

Section 2.17.                             Loan Payments.  During the continuance
of an Event of Default, the Lender may deduct any obligations due or any other
amounts due and payable by the Borrower under the Loan Documents from any
accounts maintained with the Lender.

 

22

--------------------------------------------------------------------------------


 

Section 2.18.                             Purchase of Equity Interests in AgStar
Financial Services, PCA.  Besides (and not in lieu of) the other amounts payable
by Borrower under this Agreement, Borrower shall purchase $1,000.00 of equity
interests in AgStar Financial Services, PCA.  The purchase price for the equity
interests shall be payable in full on or prior to the date hereof.  Such
purchases of equity interests shall comply with AgStar Financial Services, PCA’s
respective by-laws and capital plans applicable to borrowers generally. 
Borrower hereby acknowledge receipt of the following information and materials
pertaining to AgStar Financial Services, PCA prior to the execution of this
Agreement: (i) copies of the by-laws of AgStar Financial Services, PCA; (ii) a
written description of the terms and conditions under which the equity interests
are issued; (iii) a copy of the most recent annual reports of AgStar Financial
Services, PCA; and (iv) if more recent than the latest annual reports, the
latest quarterly reports of AgStar Financial Services, PCA.  AgStar Financial
Services, PCA shall possess a statutory security interest in its equity
interests.  AgStar Financial Services, PCA reserves the right to sell
participations on a non-patronage basis.

 

Borrower acknowledges and agrees that:  (a) only the portions of the Loans
provided to Borrower by AgStar Financial Services, PCA are entitled to patronage
distributions in accordance with the bylaws of AgStar Financial Services, PCA
and its practices and procedures; and (b) any patronage or similar payments to
which Borrower is entitled as a result of its ownership of the equity interests
in AgStar Financial Services, PCA will not be based on any of the Loans not
belonging to AgStar Financial Services, PCA or in which AgStar Financial
Services, PCA has granted a participation interest at any time.

 

Section 2.19.                             Compensation.  Upon the request of the
Lender, the Borrower shall pay to the Lender such amount or amounts as shall be
sufficient (in the reasonable opinion of the Lender) to compensate it for any
loss, cost, or expense (excluding loss of anticipated profits incurred by it) as
a result of: (i) any payment, prepayment, or conversion of a LIBOR rate loan for
any reason on a date other than the last day of the Interest Period for such
Loan; or (ii) any failure by the Borrower for any reason (including, without
limitation, the failure of any condition precedent specified in Section 3.01 to
be satisfied) to borrow, extend, or prepay a LIBOR rate loan on the date for
such borrowing, extension, or prepayment specified in the relevant notice of
borrowing, extension or prepayment under this Agreement.

 

Such indemnification may include any amount equal to the excess, if any, of: 
(a) the amount of interest which would have accrued on the amount so prepaid, or
not so borrowed, converted or extended, for the period from the date of such
prepayment or of such failure to borrower, convert or extend to the last day of
the applicable Interest Period (or in the case of a failure to borrow, convert
or extend, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such loan as
provided for herein; over (b) the amount of interest (as reasonably determined
by the Lender) which would have accrued to the Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank LIBOR market. The covenants of the Borrower set forth in this
Section 2.19 shall survive the repayment of the Loans and other obligations
under the Loan Documents hereunder.

 

23

--------------------------------------------------------------------------------


 

ARTICLE III.

CONDITIONS PRECEDENT

 

Section 3.01.                             Conditions Precedent to Funding.  The
effectiveness of this Agreement and obligations of the Lender to fund the Loans
are subject to the condition precedent that the Lender shall have received the
following, in form and substance satisfactory to the Lender:

 

(a)                                  This Agreement, duly executed by the
Borrower and the Lender;

 

(b)                                 The Notes, duly executed by the Borrower;

 

(c)                                  The Mortgage, fully executed and notarized,
to secure the Loans encumbering on a first Lien basis the fee interest and/or
leasehold interest of the Borrower in the Real Property and the fixtures thereon
described in Schedule 3.01(c);

 

(d)                                 A Security Agreement duly executed by the
Borrower and in a form as provided by the Lender by which security agreement the
Lender is granted a security interest by the Borrower in the Collateral;

 

(e)                                  A copy of the Construction Contract(s) and
a complete set of the Plans and Specifications, together with copies of all
permits and government approvals relating to the construction and use of the
Project;

 

(f)                                    An assignment of contract for each of the
Construction Contracts and the Plans and Specifications, duly executed by the
Borrower and pursuant to which the Borrower shall have assigned to the Lender
all of the Borrower’s right, title and interest in and to each such Construction
Contract, and which assignment shall have been consented to and certified in
writing by the other party(ies) to each such Construction Contract;

 

(g)                                 A deposit account control agreement;

 

(h)                                 Copies of all other agreements between
Borrower and third parties used in the normal operations of Borrower, including
but not limited to management agreements, marketing agreements, and corn
delivery agreements;

 

(i)                                     Assignments of the contracts between
Borrower and third parties identified above, duly executed by the Borrower and
pursuant to which the Borrower shall have assigned to the Lender all of the
Borrower’s right, title and interest in and to each such contracts, and which
assignment shall have been consented to and certified in writing by the other
party(ies) to each such contract;

 

(j)                                     Financing Statements in form and content
satisfactory to the Lender and in proper form under the Uniform Commercial Code
of all jurisdictions as may be necessary or, in the opinion of the Lender,
desirable to perfect the security interests created by the Security Agreement;

 

24

--------------------------------------------------------------------------------


 

(k)                                  Copies of UCC, tax and judgment lien search
reports listing all financing statements and other encumbrances which name the
Borrower (under its present name and any previous name) and which are filed in
the jurisdictions in which the Borrower is located, organized or maintains
collateral, together with copies of such financing statements (none of which
shall cover the collateral purported to be covered by the Security Agreement);

 

(l)                                     Evidence that all other actions
necessary or, in the opinion of the Lender, desirable to enable the Lender to
perfect and protect the security interests created by the Security Agreement
have been taken;

 

(m)                               An ALTA mortgagee title insurance policy
issued by a title insurance company acceptable to Lender, with respect to the
Real Property, assuring the Lender that the Mortgage creates a valid and
enforceable encumbrance on the Real Property, free and clear of all defects and
encumbrances except Permitted Liens and containing:  (i) a comprehensive
endorsement (ALTA form 9); (ii) a zoning endorsement (ALTA form 3.1) specifying
an ethanol production facility as a permitted use for all of the parcels
included in the Real Property; and (iii) such endorsements as the Lender shall
reasonably require.  All such title insurance policies shall be in form and
substance reasonably satisfactory to the Lender and shall provide for
affirmative insurance and such reinsurance as the Lender may reasonably request,
all of the foregoing in form and substance reasonably satisfactory to the
Lender;

 

(n)                                 Maps or plats of the Real Property certified
to the Lender and the title insurance company issuing the policy referred to in
Subsection 3.01(n) (the “Title Insurance Company”) in a manner reasonably
satisfactory to each of the Lender and the Title Insurance Company, dated a date
reasonably satisfactory to each of the Lender and the Title Insurance Company by
an independent professional licensed land surveyor, which maps or plats and the
surveys on which they are based shall be sufficient to delete any standard
printed survey exception contained in the applicable title policy and be made in
accordance with the Minimum Standard Detail Requirements for Land Title Surveys
jointly established and adopted by the American Land Title Association and the
American Congress on Surveying and Mapping in 1992, and, without limiting the
generality of the foregoing, there shall be surveyed and shown on such maps,
plats or surveys the following:  (i) the locations on such sites of all the
buildings, structures and other improvements and the established building
setback lines; (ii) the lines of streets abutting the sites and width thereof;
(iii) all access and other easements appurtenant to the sites necessary to use
the sites; (iv) all roadways, paths, driveways, easements, encroachments and
overhanging projections and similar encumbrances affecting the site, whether
recorded, apparent from a physical inspection of the sites or otherwise known to
the surveyor; (v) any encroachments on any adjoining property by the building
structures and improvements on the sites; and (vi) if the site is described as
being on a filed map, a legend relating the survey to said map;

 

(o)                                 Evidence as to:  (i) whether any portion of
the Real Property is in an area designated by the Federal Emergency Management
Agency as having special flood or mud slide hazards (a “Flood Hazard Property”);
and (ii) if any portion of the Real Property is a Flood Hazard Property: 
(A) whether the community in which such Real Property is located is
participating in the National

 

25

--------------------------------------------------------------------------------


 

Flood Insurance Program; (B) the Borrower’s written acknowledgment of receipt of
written notification from the Lender (1) as to the fact that such Real Property
is a Flood Hazard Property and (2) as to whether the community in which each
such Flood Hazard Property is located is participating in the National Flood
Insurance Program; and (C) copies of insurance policies or certificates of
insurance of the Borrower evidencing flood insurance satisfactory to the Lender
and naming the Lender as sole loss payee on behalf of the Lender;

 

(P)                                 EVIDENCE REASONABLY SATISFACTORY TO THE
LENDER THAT THE REAL PROPERTY AND THE CONTEMPLATED USE OF THE REAL PROPERTY, ARE
IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS INCLUDING
WITHOUT LIMITATION HEALTH AND ENVIRONMENTAL LAWS, INCLUDING, BUT NOT LIMITED TO
ALL CONCENTRATED ANIMAL FEEDLOT OPERATIONS RULES AND REGULATIONS, EROSION
CONTROL ORDINANCES, STORM DRAINAGE CONTROL LAWS, DOING BUSINESS AND/OR LICENSING
LAWS, ZONING LAWS (THE EVIDENCE SUBMITTED AS TO ZONING SHOULD INCLUDE THE ZONING
DESIGNATION MADE FOR THE REAL PROPERTY, THE PERMITTED USES OF THE REAL PROPERTY
UNDER SUCH ZONING DESIGNATION AND ZONING REQUIREMENTS AS TO PARKING, LOT SIZE,
INGRESS, EGRESS AND BUILDING SETBACKS) AND LAWS REGARDING ACCESS AND FACILITIES
FOR DISABLED PERSONS INCLUDING, BUT NOT LIMITED TO, THE FEDERAL ARCHITECTURAL
BARRIERS ACT, THE FAIR HOUSING AMENDMENTS ACT OF 1988, THE REHABILITATION ACT OF
1973 AND THE AMERICANS WITH DISABILITIES ACT OF 1990;

 

(q)                                 A certificate of the secretary of the
Borrower together with true and correct copies of the following:  (i) the
Articles of Organization of the Borrower, including all amendments thereto,
certified by the Department of Financial Institutions of the state of its
incorporation and dated within 30 days prior to the date hereof; (ii) the
Operating Agreement of the Borrower, including all amendments thereto; (iii) the
resolutions of the Board of Directors of the Borrower authorizing the execution,
delivery and performance of this Agreement, the other Loan Documents, and all
documentation executed and delivered in connection therewith to which the
Borrower is a party; (iv) certificates of the appropriate government officials
of the state of organization of the Borrower as to its existence and good
standing, and certificates of the appropriate government officials in each state
where each corporate Borrower does business and where failure to qualify as a
foreign corporation would have a material adverse effect on the business and
financial condition of the Borrower, as to its good standing and due
qualification to do business in such state, each dated within 30 days prior to
the date hereof; and (v) the names of the officers of the Borrower authorized to
sign this Agreement and the other Loan Documents to be executed by each
corporate Borrower, together with a sample of the true signature of each such
officer;

 

(r)                                    Favorable opinion of Michael Best &
Friedrich, LLP, legal counsel for the Borrower, in the form attached hereto as
“Exhibit D”;

 

(s)                                  The Participation Fee due pursuant to
Section 2.09 has been paid;

 

(t)                                    An Intercreditor Agreement between the
Lender and City of Monroe, Wisconsin. as to the priority of the Lender’s
security interests in the Collateral, rights to payment following an Event of
Default, and as to such other matters as requested by the Lender.  Such
Intercreditor Agreement shall, among other things, provide that in the event
Lender does not receive required principal reduction from Borrower, or Borrower
does not meet all loan covenants,  no payments are to be

 

26

--------------------------------------------------------------------------------


 

made on subordinated debt by Borrower to City of Monroe.  Instead, any such
missed payments shall be added to the end of the amortization schedule for the
subordinated debt owed to City of Monroe;

 

                                               
(u)                                 An Intercreditor Agreement between the
Lender and Wisconsin Power and Light Company. as to the priority of the Lender’s
security interests in the Collateral, rights to payment following an Event of
Default, and as to such other matters as requested by the Lender.  Such
Intercreditor Agreement shall, among other things, provide that in the event
Lender does not receive required principal reduction from Borrower, or Borrower
does not meet all loan covenants,  no payments are to be made on subordinated
debt by Borrower to Wisconsin Power and Light Company.  Instead, any such missed
payments shall be added to the end of the amortization schedule for the
subordinated debt owed to Wisconsin Power and Light Company.

 

(v)                                 Evidence that the costs and expenses
(including, without limitation, attorney’s fees) referred to in Section 7.04, to
the extent incurred and invoiced, shall have been paid in full;

 

(w)                               The results of the Lender’s inspection of the
Collateral, and the Lender’s receipt of an appraisal of the Collateral
acceptable to Lender in its sole discretion;

 

(x)                                   Satisfactory review by the Lender of any
pending litigation relating to the Borrower;

 

(y)                                 A Phase I Environmental Assessment in form
and substance acceptable to the Lender;

 

(z)                                   The Borrower shall have ordered the
General Contractor to begin construction of the Project, and construction shall
have commenced;

 

(aa)                            A schedule, certified by Borrower as accurate
and complete, setting forth:  (i) the necessary licenses, permits and consents
required by applicable federal, state, and local governmental entities required
for the lawful construction and operation of the Project; and (ii) the deadlines
to obtain such licenses, permits and consents so that the Completion Date occurs
as scheduled;

 

(bb)                          The Borrower shall have provided to Lender
evidence of ownership indicating that at least 50% of the owners of Borrower are
eligible borrowers;

 

(cc)                            The Borrower shall notify Lender of any changes
in plant management or any decision to excuse management;

 

(dd)                          The Borrower shall have obtained authorization
from the 1st National Bank of Omaha to terminate the bank’s UCC financing
statements;

 

(ee)                            A satisfaction of mortgage shall have been
obtained to satisfy that certain mortgage to 1st National Bank of Omaha recorded
on August 29, 2001, as Document No. 419200, in Vol. 686, page 018.

 

27

--------------------------------------------------------------------------------


 

(ff)                                A release of rent assignments shall have
been obtained to release that certain rent assignments to 1st National Bank of
Omaha recorded on August 29, 2001, as Document No. 419201.

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

 

Section 4.01                                Representations and Warranties of
the Borrower.  The Borrower represents and warrants as follows:

 

(a)                                  Borrower.  The Borrower is a limited
liability company duly organized and validly existing and in current status
under the laws of the State of Wisconsin and is qualified to do business in all
jurisdictions in which the nature of its business makes such qualification
necessary and where failure to so qualify would have a Material Adverse Effect
on its financial condition or operations.  The Borrower has the power and
authority to execute, deliver, and perform its obligations under the Loan
Documents to which it is or may become a party. The Borrower has had no
subsidiaries.  There are no outstanding subscriptions, options, warrants, calls,
or rights (including preemptive rights) to acquire, and no outstanding
securities or instruments convertible into, membership interests (units) of the
Borrower, except for those transactions set forth on Schedule 4.01(a);

 

(b)                                 The Loan Documents.  The execution, delivery
and performance by the Borrower of the  Loan Document are within the  Borrower’s
powers, have been duly authorized by all necessary action, do not contravene: 
(i) the  Borrower’s articles or operating agreements; or (ii) any law or any
contractual restriction binding on or affecting the Borrower, and do not result
in or require the creation of any lien, security interest or other charge or
encumbrance (other than pursuant to the terms thereof) upon or with respect to
any of its properties;

 

(c)                                  Governmental Approvals.  No authorization
or approval or other action by, and no notice to or filing with, any
governmental authority or regulatory body is required for the due execution,
delivery and performance by the Borrower of any Loan Documents, except for such
approvals and consents which have been made or obtained;

 

(d)                                 Enforceability.  This Agreement is, and each
other Loan Document to which the Borrower is a party when delivered will be,
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their respective terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the enforcement of creditor’s rights generally and by general
principles of equity;

 

(e)                                  Financial Condition and Operations.  The
balance sheets of the Borrower as of December 31, 2004, and the related
statements of income and, with respect to the period ended December 31, 2004,
the related statement of cash flow of the Borrower for the fiscal period then
ended, copies of which have been furnished to the Lender, fairly present in all
material respects the financial condition of the Borrower as at such date and
the results of the operations of the Borrower for the period ended on such
dates, all in accordance with generally accepted accounting principles

 

28

--------------------------------------------------------------------------------


 

consistently applied, and since December 31, 2004, there has been no material
adverse change in such condition or operations;

 

(f)                                    Litigation.  Except as described on
Schedule 4.01(f), there is no pending or threatened action or proceeding
affecting the Borrower or any of the transactions contemplated hereby before any
court, governmental agency or arbitrator, which may materially adversely affect
the financial condition or operations of the Borrower.  As of the Closing Date
there are no outstanding judgments against the Borrower;

 

(g)                                 Use of Proceeds of Advances, etc.  (i) No
proceeds of the Loans will be used to acquire any security in any transaction
which is subject to Sections 13 and 14 of the Securities Exchange Act of 1934
(provided, however, that this provision shall not prohibit Borrower from
investing in certain value added cooperatives for the purposes of carrying out
their overall business operations); (ii) the Borrower is not engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Board of Governors of
the Federal Reserve System); and (iii) no proceeds of the Loans will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock;

 

(h)                                 Liens.  There is no lien, security interest
or other charge or encumbrance, and no other type of preferential arrangement,
upon or with respect to any of the properties or income of the Borrower, which
secures Debt of any Person, except as described in Schedule 5.02(a);

 

(i)                                     Solvency.  As of and from and after the
date of this Agreement, the Borrower:  (i) owns and will own assets the fair
saleable value of which are: (A) greater than the total amount of liabilities
(including contingent liabilities); and (B) greater than the amount that will be
required to pay the probable liabilities of its then existing debts as they
become absolute and matured considering all financing alternatives and potential
asset sales reasonably available to it; (ii) has capital that is not
unreasonably small in relation to its business as presently conducted or any
contemplated or undertaken transaction; and (iii) does not intend to incur and
does not believe that it will incur debts beyond its ability to pay such debts
as they become due;

 

(j)                                     Location of Inventory and Farm Products;
Third Parties in Possession; Crops.  The Borrower’s inventory and farm products
pledged as collateral under the Security Agreement are located at the places
(or, as applicable, jurisdictions) specified in Schedule 4.01(j) for the
Borrower, except to the extent any such inventory and farm products are in
transit.  Schedule 4.01(j) correctly identifies, as of the date hereof, the
landlords or mortgagees, if any, of each of its locations identified in
Schedule 4.01(j) currently leased or owned by the Borrower.  Except for the
Persons identified on Schedule 4.01(j), no Person other than the Borrower and
the Lender has possession of any of the Collateral.  Except as described in
above, none of its Collateral has been located in any location within the past
four months other than as set forth on Schedule 4.01(j) for the Borrower;

 

29

--------------------------------------------------------------------------------


 

(k)                                  Office Locations; Fictitious Names;
Predecessor Companies; Tax I.D. Number.  The Borrower’s chief place of business,
its chief executive office, and its jurisdiction of organization is located at
the place identified for the Borrower on Schedule 4.01(k).  Within the last four
months it has not had any other chief place of business, chief executive office,
or jurisdiction of organization.  Schedule 4.01 (k) also sets forth all other
places where the Borrower keeps its books and records and all other locations
where the Borrower has a place of business.  The Borrower does not do business
nor has the Borrower done business during the past five (5) years under any
trade-name or fictitious business name except as disclosed on Schedule 4.01(k). 
Schedule 4.01(k) sets forth an accurate list of all names of all predecessor
companies of the Borrower including the names of any entities it acquired (by
stock purchase, asset purchase, merger or otherwise) and the chief place of
business and chief executive office of each such predecessor company.  For
purposes of the foregoing, a “predecessor company” shall mean any Person whose
assets or equity interests are acquired by the Borrower or who was merged with
or into the  Borrower within the last four months prior to the date hereof.  The
Borrower’s United States Federal Income Tax I.D. Number and state organizational
identification number is identified on Schedule 4.01(k);

 

(l)                                     Disclosure.  All factual information
furnished by or on behalf of the  Borrower in writing to the Lender (including,
without limitation, all factual information contained in the Loan Documents) for
purposes of or in connection with this Agreement, the other Loan Documents or
any transaction contemplated herein or therein is, and all other such factual
information hereafter furnished by or on behalf of the Borrower to the Lender,
will be true and accurate in all material respects on the date as of which such
information is dated or certified and not incomplete by omitting to state any
fact necessary to make such information not misleading in any material respect
at such time in light of the circumstances under which such information was
provided;

 

(m)                               Operation of Business.  The Borrower possesses
all licenses, permits, franchises, patents, copyrights, trademarks, and
tradenames, or rights thereto, necessary to conduct its business substantially
as now conducted and will obtain all such licenses, permits, franchises,
patents, copyrights, trademarks, and tradenames, or rights thereto necessary to
conduct its business as presently proposed to be conducted except those that the
failure to so possess could not reasonably be expected to have a Material
Adverse Effect on its financial condition or operations, and the  Borrower is
not in violation of any valid rights of others with respect to any of the
foregoing except violations that could not reasonably be expected to have such a
Material Adverse Effect;

 

(n)                                 Intellectual Property.    The  Borrower
owns, or has the legal right to use, all patents, trademarks, tradenames,
copyrights, technology, know-how and processes (the “Intellectual Property”)
necessary for it to conduct its business as currently conducted except for those
the failure to own or have such legal right to use could not reasonably be
expected to have a Material Adverse Effect.  As of the Closing Date, set forth
in Schedule 4.01(n) is a list of all Intellectual Property registered with the
United States Copyright Office or the United States Patent and Trademark Office
and owed by the Borrower or that the Borrower has the right to use.  Except as
provided in Schedule 4.01(n), no claim has been asserted and is pending by any
Person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property, nor

 

30

--------------------------------------------------------------------------------


 

does the Borrower know of any such claim, and, to the knowledge of the Borrower,
the use of such Intellectual Property by the Borrower does not infringe on the
rights of any Person, except for such claims and infringements that, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;

 

(o)                                 Investment Company Act.  The Borrower is not
required to be registered as an “investment company” within the meaning of the
Investment Company Act of 1940, as amended; and

 

(p)                                 Environmental Compliance.  The Borrower,
except as set forth in Schedule 4.01(p), is in material compliance with all
applicable Environmental Laws.

 

ARTICLE V.

COVENANTS OF THE BORROWER

 

Section 5.01.                             Affirmative Covenants.  So long as any
Loan Obligations remain unpaid or the Lender shall have any commitment
hereunder, the Borrower will, unless the Lender shall otherwise consent in
advance in writing:

 

(a)                                  Compliance with Laws, etc.  Comply in all
material respects with all applicable laws, rules, regulations and orders, such
compliance to include, without limitation, (i) all applicable zoning and land
use laws; (ii) all employee benefit and Environmental Laws, and (iii) paying
before the same become delinquent all taxes, assessments and governmental
charges imposed upon it or upon its property except to the extent contested in
good faith;

 

(b)                                 Visitation Rights; Field Examination.  At
any reasonable time and from time to time, permit the Lender or representatives
thereof  to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, and conduct unannounced field
examinations and collateral inspections  at least annually of the Borrower and
to discuss the affairs, finances and accounts of the Borrower with any of its
officers or directors, provided, however, upon and during the occurrence of an
Event of Default or in the event that there are deemed by the Lender to be any
material inconsistencies and/or material noncompliance with respect to any
financial or other reporting on the part of the Borrower, any and all visits and
inspections deemed necessary or desirable on account of such Event of Default,
inconsistency and/or noncompliance shall be at the expense of the Borrower.  In
addition to the foregoing, at any reasonable time and from time to time, the
Borrower also shall permit the Lender or representatives thereof, at the expense
of the Lender, to examine and make copies of and abstracts from the records and
books of account of, and visit the properties of, the Borrower, and to discuss
the affairs, finances and accounts of the Borrower with any of their respective
officers or directors;

 

(c)                                  Reporting Requirements.  Furnish to the
Lender:

 

(i)                                     Beginning with Borrower’s fiscal year
ending December 31, 2005, as soon as available and in any event within 120 days
after the end of each fiscal year of the Borrower, a

 

31

--------------------------------------------------------------------------------


 

copy of the audited financial statements (including balance sheet, statements of
income and cash flows, all accompanying notes thereto and any management
letter), for such year for the Borrower, certified, without qualification, in an
opinion acceptable to the Lender by independent public accountants acceptable to
the Lender;

 

(ii)                                  Beginning with the first (1st) month
following the Closing Date, as soon as available and in any event within 30 days
after the end of each month, balance sheets of the Borrower as of the end of
such month and statement of income of the Borrower for the period commencing at
the end of the previous fiscal year and ending with the end of such month,
certified by an authorized officer of the Borrower;

 

(iii)                               Beginning with first fiscal quarter end
following the Closing Date, and continuing with every fiscal quarter, as soon as
available and in any event within 30 days after the end of each fiscal quarter,
balance sheets of the Borrower as of the end of such month and statement of
income of the Borrower for the period commencing at the end of the previous
fiscal year and ending with the end of such fiscal quarter, certified by an
authorized officer of the Borrower, together with a Compliance Certificate
which: (A) states that no Event of Default, and no event or condition that but
for the passage of time, the giving of notice or both would constitute an Event
of Default, has occurred or is in existence; and (B) shows in detail
satisfactory to the Lender the calculation of, and the Borrower’ compliance
with, each of the covenants contained in Sections 5.01(d), 5.01(e), 5.01(f), and
5.01(g);

 

(iv)                              promptly upon the Lender’s request therefor,
copies of all reports and notices which the Borrower or any of its subsidiaries
files under ERISA with the Internal Revenue Service or the Pension Benefit
Guaranty Corporation or the U.S. Department of Labor or which the  Borrower or
any its subsidiary receives from such Corporation;

 

(v)                                 by December 1 of each fiscal year of the
Borrower, an annual (with monthly break out) operating plan and budget of the
Borrower for the immediately succeeding fiscal year containing, among other
things, pro forma financial statements and forecasts for all planned lines of
business;

 

(vi)                              as soon as available but in any event not more
than 30 days after the end of each month, production reports for the immediately
preceding calendar month setting forth corn inputs, ethanol output, DDGS output,
natural gas usage and CO2 output, together with such additional production
information as requested by Lender;

 

(vii)                           promptly, upon the occurrence of an Event of
Default or an event or condition that but for the passage of time or the giving
of notice or both would constitute an Event of Default, notice of such Event of
Default or event;

 

(viii)                        promptly after the receipt thereof, a copy of any
management letters or written reports submitted to the Borrower by its
independent certified public accountants with respect to the business, financial
condition or operation of the Borrower;

 

32

--------------------------------------------------------------------------------


 

(ix)                                promptly after the receipt thereof, a copy
of any notice of default under any Long-Term Marketing Agreement;

 

(x)                                   furnish to the Lender, promptly after
transmittal or filing thereof by the Borrower, copies of all proxy statements,
notices and reports as it shall send to its stockholders and copies of all
registration statements (without exhibits) and all reports which it files with
the Securities and Exchange Commission (or any governmental body or agency
succeeding to the functions of the Securities and Exchange Commission), and
promptly after the receipt thereof by the Borrower, copies of all management
letters or similar documents submitted to the Borrower by independent certified
public accountants in connection with each annual and any interim audit of the
accounts of the Borrower or of the Borrower and any of its Subsidiaries.

 

(xi)                                such other information respecting the
condition or operations, financial or otherwise, of the Borrower or any of their
respective subsidiaries as the Lender may from time to time reasonably request;

 

(d)                                 Working Capital.  Achieve and maintain
Working Capital of at least $ 4.0 million at the time of closing and continually
thereafter;

 

(e)                                  Tangible Net Worth.  Achieve and maintain
Tangible Net Worth of at least  $30,000,000.00 at the time of closing and
continually thereafter.

 

(f)                                    Owner Equity Ratio.  Maintain at all
times during the term of this Agreement, an Owner Equity Ratio of at least 0.40;

 

(g)                                 Fixed Charge Coverage Ratio.  Achieve and
maintain a Fixed Charge Coverage Ratio of not less than 1.25 to 1.00, measured
initially at the time of closing and continually thereafter;

 

(h)                                 Liens.  There shall be no lien, security
interest or other charge or encumbrance, and no other type of preferential
arrangement, upon or with respect to any of the properties or income of the
Borrower, which secures Debt of any Person, except for the security interests of
the Security Agreement and except as described in Schedule 5.02(a);

 

(i)                                     Landlord and Mortgagee Waivers.  Obtain
and furnish to the Lender as soon as available, waivers, acknowledgments and
consents, duly executed by each:  (i) real property owner, landlord and
mortgagee having an interest in any of the premises owned or leased by the
Borrower or in which any Collateral of the Borrower is located or to be located
(and if no Collateral of Borrower is located at a parcel of property not owned
or leased by a Borrower, no such waivers, acknowledgments or consents will be
required); and (ii) each third party holding any Collateral, all in form and
substance acceptable to the Lender, except as otherwise agreed to by the Lender;

 

33

--------------------------------------------------------------------------------


 

(j)                                     Insurance.  Maintain insurance with
financially sound and reputable insurance companies in such amounts and covering
such risks as are usually carried by entities engaged in similar businesses and
owning similar properties in the same general areas in which the Borrower
operate, provided that in any event the Borrower will maintain and cause each of
its subsidiaries to maintain workers’ compensation insurance, property insurance
and comprehensive general liability insurance reasonably satisfactory to the
Lender.  Each insurance policy covering Collateral shall be in compliance with
the requirements of the Security Agreement;

 

(k)                                  Keeping Books and Records.  Maintain and
cause each of its subsidiaries to, maintain proper books of record and account
in which full, true, and correct entries in conformity with generally accepted
accounting principles shall be made of all dealings and transactions in relation
to its business and activities;

 

(l)                                     Food Security Act Compliance.  If the
Borrower acquires any Collateral which may have constituted farm products in the
possession of the seller or supplier thereof, such Borrower shall, at its own
expense, use its best efforts to take such steps to insure that all Liens
(except the liens granted pursuant hereto) in such acquired Collateral are
terminated or released, including, without limitation, in the case of such farm
products produced in a state which has established a Central Filing System (as
defined in the Food Security Act), registering with the Secretary of State of
such state (or such other party or office designated by such state) and
otherwise take such reasonable actions necessary, as prescribed by the Food
Security Act, to purchase farm products free of liens (except the liens granted
pursuant hereto); provided, however, that such Borrower may contest and need not
obtain the release or termination of any lien asserted by any creditor of any
seller of such farm products, so long as it shall be contesting the same by
proper proceedings and maintain appropriate accruals and reserves therefor in
accordance with the generally accepted accounting principles.  Upon the Lender’s
request made, the Borrower agrees to forward to the Lender promptly after
receipt copies of all notices of liens and master lists of Effective Financing
Statements delivered to the Borrower pursuant to the Food Security Act, which
notices and/or lists pertain to any of the Collateral.  Upon the Lender’s
request, the Borrower agrees to provide the Lender with the names of Persons who
supply the Borrower with such farm products and such other information as the
Lender may reasonably request with respect to such Persons;

 

(m)                               Warehouse Receipts.  If any warehouse receipt
or receipts in the nature of a warehouse receipt is issued in respect of any
portion of the Collateral, then the Borrower:  (i) will not permit such
warehouse receipt or receipts in the nature thereof to be “negotiable” as such
term is used in Article 7 of the Uniform Commercial Code; and (ii) will deliver
all such receipts to the Lender (or a Person designated by the Lender) within
five (5) days of the Lender’s request and from time to time thereafter.  If no
Event of Default exists, the Lender agrees to deliver to such Borrower any
receipt so held by the Lender upon such Borrower’s request in connection with
such Borrower’s sale or other disposition of the underlying inventory, if such
disposition is in ordinary course of such Borrower’s business;

 

34

--------------------------------------------------------------------------------


 

(n)                                 Management of Borrower.  Management of the
Borrower shall be maintained as set forth on Schedule 5.01(n) hereto, unless
otherwise approved in Lender’s reasonable discretion;

 

(o)                                 Compliance with SEC.  Borrower has complied
in all material respects with the Order of the Securities and Exchange
Commission (the “SEC”) dated June 27, 2002 (No. 4-460) requiring the filing of
sworn statements pursuant to Section 21(a)(1) of the Securities Exchange Act of
1934, as amended, and Sections 302 and 906 of the Sarbanes-Oxley Act of 2002, as
amended, and the rules of the SEC promulgated thereunder.  This representation
shall be deemed to be repeated at all times until the termination of this
Agreement.

 

(p)                                 Compliance with Other Agreements.  Borrower
will perform in all material respects all obligations and abide in all material
respects by all covenants and agreements contained in the following agreements: 
(i) that certain Surety Agreement dated August 21, 2001 by and between the City
of Monroe, a municipal corporation organized and existing under and by virtue of
the laws of the State of Wisconsin and Borrower;  (ii) that certain Carbon
Dioxide Purchase and Sale Agreement dated February 24, 2004, by and between
Borrower and EPCO CarbonDioxide Products, Inc., an Illinois corporation;
(iii) that certain Non-Exclusive CO2 Facility Site License Agreement dated
February 24, 2004, by and between Borrower and EPCO CarbonDioxide
Products, Inc.; (iv) any and all Long Term Marketing Agreements; and (v) that
certain Energy Services Agreement dated August 22, 2001, by and between
Wisconsin Power and Light Company, a Wisconsin corporation and Borrower.

 

(q)                                 Additional Assurances.  Make, execute and
deliver to Lender such promissory notes, mortgages, deeds of trust, financing
statements, control agreements, instruments, documents and other agreements as
Lender or its counsel may reasonably request to evidence and secure the Loans
and to perfect all Security Interests.

 

(r)                                    Construction of Project.  Borrower shall:

 

(i)                                     diligently proceed with construction of
the Project in accordance with the Plans and Specifications and in accordance
with all applicable laws and ordinance and will complete the Project on or
before the Completion Date;

 

(ii)                                  use the proceeds of all Advances solely to
pay the Project Costs as specified in the Project Sources and Uses Statement;

 

(iii)                               use its best efforts to require the
Contractor(s) to comply with all rules, regulations, ordinances and laws
relating to work on the Project;

 

(iv)                              obtain the Lender’s prior written approval of
any change in the Plans and Specifications for the Project approved by the
Lender which might materially adversely affect the value of the Lender’s
security, and has a cost of $25,000.00 or greater.  The Lender will have a
reasonable time to evaluate any requests for its approval of any changes
referred to in this paragraph.

 

35

--------------------------------------------------------------------------------


 

The Lender may approve or disapprove changes in its discretion, subject to the
foregoing provisions of this Section 5.01(q)(iv).  If it reasonably appears to
the Lender that any change may increase the Project Costs, the Lender may
require the Borrower to deposit additional funds with the Lender pursuant to the
provisions of this Agreement in an amount sufficient to cover the increased
costs as a condition to giving its approval;

 

(v)                                 comply in all material respects with and
keep in effect all necessary permits and approvals obtained from any
Governmental Authority relating to the lawful construction of the Project.  The
Borrower will comply in all material respects with all applicable existing and
future laws, regulations, orders, and requirements of any Governmental
Authority, judicial, or legal authorities having jurisdiction over the Real
Property or Project, and with all recorded restrictions affecting the Real
Property;

 

(vi)                              furnish to the Lender from time to time on
request by the Lender, in a form acceptable to the Lender, correct lists of all
contractors and subcontractors employed in connection with construction of the
Project and true and correct copies of all executed contracts and subcontracts. 
The Lender may contact any contractor or subcontractor to verify any facts
disclosed in the lists, Borrower must consent to the disclosure of such
information by the contractors and subcontractors to Lender or its agents upon
Lender’s request, and Borrower must assist Lender or its agents in obtaining
such information upon Lender’s request;

 

(vii)                           upon completion of the building foundation of
the Project, deliver to the Lender an “as-built” survey of the Real Property
which:  (a) sets forth the location and exterior lines and egress and other
improvements completed on the Real Property and demonstrates compliance with all
applicable setback requirements; (b) demonstrates that the Project is entirely
within the exterior boundaries of the Real Property and any building restriction
lines and does not encroach upon any easements or rights-of-way; and
(c) contains such other information as the Lender may reasonably request;

 

(viii)                        not purchase any materials, equipment, fixtures,
or articles of personal property placed in the Project prior to the Conversion
Date under any security agreement or other agreement where the seller reserves
or purports to reserve title or the right of removal or repossession, or the
right to consider them personal property after their incorporation in the work
of construction, unless authorized by the Lender in writing;

 

(ix)                                provide the Lender and its representatives
with access to the Real Property and the Project at any reasonable time and upon
reasonable notice to enter the Real Property and inspect the work or
construction and all materials, plans, specifications, and other matters
relating to the construction.  The Lender will also have the right to, at any
reasonable time and upon reasonable notice, examine, copy, and audit the books,
records, accounting data, and other documents of the Borrower and its
contractors relating to the Real Property or construction of the Project;

 

36

--------------------------------------------------------------------------------


 

(x)                                   pay and discharge all claims and liens for
labor done and materials and services furnished in connection with the
construction of the Project.  The Borrower will have the right to contest in
good faith any claim or lien, provided that it does so diligently and without
prejudice to the Lender or the ability to obtain title insurance in the manner
required by this Agreement and the Disbursing Agreement.  Upon the Lender’s
request, the Borrower will promptly provide a bond, cash deposit, or other
security reasonably satisfactory to the Lender to protect the Lender’s interest
and security should the contest be unsuccessful;

 

(xi)                                at the Lender’s request and expense, post
signs on the Real Property for the purpose of identifying the Lender as the
“Lender.”  At the request of the Lender, or the participating local community
banks, the Borrower will use its best efforts to identify the Lender as the
lender in publicity concerning the Project;

 

(xii)                             maintain in force until full payment of the
Loan all insurance required by law, public liability insurance, and property
insurance.  The policies must be approved by the Lender as to amounts, form,
risk coverage, deductibles, insurer, and loss payable and cancellation
provision.  The Lender’s approval, however, will not be a representation of the
solvency of any insurer or the sufficiency of any amount of insurance;

 

(xiii)                          cooperate at all times with the Lender in
bringing about the timely completion of the Project, and resolve all disputes
arising during the work of construction in a manner which will allow work to
proceed expeditiously.  With respect to such disputes, the Borrower will have
the right to contest in good faith claims resulting in disputes, provided that
it does so diligently and without prejudice to the Lender.  Upon the Lender’s
request, the Borrower will promptly provide a bond, cash deposit, or other
security reasonably satisfactory to the Lender to protect the Lender’s interest
and security should the contest be unsuccessful;

 

(xiv)                         pay the Lender’s and the Disbursing Agent’s
out-of-pocket costs and expenses incurred in connection with the making or
disbursement of the Loans or in the exercise of any of its rights or remedies
under this Agreement, including but not limited to title insurance and escrow
charges, disbursing agent fees, recording charges, and mortgage taxes,
reasonable legal fees and disbursements, and reasonable fees and costs for
services which are not customarily performed by the Lender’s salaried employees
and are not specifically covered by the fees charged to originate the Loan, if
any.  The provision of this paragraph will survive the termination of this
Agreement and the repayment of the Loan;

 

(xv)                            keep true and correct financial books and
records on a cash basis for the construction of the Project and maintain
adequate reserves for all contingencies.  If required by the Lender, the
Borrower will submit to the Lender at such times as it requires (which will in
no event be more often than monthly) a statement which accurately shows the
application of all funds expended to date for construction of the Project and
the source of those funds as well as the Borrower’s best estimate of the funds
needed to complete the Project and the source of those funds.  The Borrower will
promptly supply the Lender with any financial statements or other information
concerning its affairs and properties as the Lender may reasonably request, and
will promptly notify

 

37

--------------------------------------------------------------------------------


 

the Lender of any material adverse change in its financial condition or in the
physical condition of the Property or Project;

 

(xvi)                         comply with the requirements of any commitment or
agreement entered into by Borrower with any Governmental Authority to assist the
construction or financing of the Real Property and/or Project and with the terms
of all applicable laws, regulations, and requirements governing such assistance;

 

(xvii)                      indemnify and hold the Lender harmless from and
against all liabilities, claims, damages, reasonable costs, and reasonable
expenses (including but not limited to reasonable legal fees and disbursements)
arising out of or resulting from any defective workmanship or materials
occurring in the construction of the Project.  Upon demand by the Lender, the
Borrower will defend any action or proceeding brought against the Lender
alleging any defective workmanship or materials, or the Lender may elect to
conduct its own defense at the reasonable expense of the Borrower.  The
provisions of this paragraph will survive the termination of this Agreement and
the repayment of the Loan; and

 

(xviii)                   obtain and deliver to the Lender copies of all
necessary occupancy certificates relating to the Project.

 

Section 5.02.                             Negative Covenants.  So long as any of
the Loan Obligations remain unpaid or the Lender shall have any commitment
hereunder, the Borrower will not, without the prior written consent of the
Lender:

 

(a)                                  Liens, etc.  Create or suffer to exist, or
permit any of its subsidiaries to create or suffer to exist, any lien, security
interest or other charge or encumbrance, or any other type of preferential
arrangement, upon or with respect to any of its properties, whether now owned or
hereafter acquired, or assign, or permit any of its subsidiaries to assign, any
right to receive income, in each case to secure any Debt (as defined below) of
any Person, other than:

 

(i)                                     those described on
Schedule 5.02(a) hereto and renewals and extensions on the same or substantially
the same terms and conditions and at no increase in the debt or obligation; or

 

(ii)                                  liens or security interests which are
subject to an intercreditor agreement in form and substance acceptable to Lender
in Lender’s sole discretion; or

 

(iii)                               the liens or security interests of the
Security Agreement; or

 

(iv)                              liens (other than liens relating to
environmental liabilities or ERISA) for taxes, assessments, or other
governmental charges that are not more than 30 days overdue or, if the execution
thereof is stayed, which are being contested in good faith by appropriate
proceedings diligently pursued and for which adequate reserves have been
established; or

 

38

--------------------------------------------------------------------------------


 

(v)                                 liens of warehousemen, carriers, landlords,
mechanics, materialmen, or other similar statutory or common law liens securing
obligations that are not yet due and are incurred in the ordinary course of
business or, if the execution thereof is stayed, which are being contested in
good faith by appropriate proceedings diligently pursued and for which adequate
reserves have been established in accordance with generally accepted accounting
principles; or

 

(vi)                              liens resulting from good faith deposits to
secure payments of workmen’s compensation unemployment insurance, or other
social security programs or to secure the performance of tenders, leases,
statutory obligations, surety, customs and appeal bonds, bids or contracts
(other than for payment of Debt); or

 

(vii)                           any attachment or judgment lien not constituting
an Event of Default; or

 

(viii)                        liens arising from filing UCC financing statements
regarding leases not prohibited by this Agreement; or

 

(ix)                                customary offset rights of brokers and
deposit banks arising under the terms of securities account agreements and
deposit agreements; or

 

(x)                                   any real estate easements and easements,
covenants and encumbrances that customarily do not affect the marketable title
to real estate or materially impair its use; or

 

(b)                                 Dividends, etc.  Declare or pay any
dividends, purchase or otherwise acquire for value any of its membership
interests (units) now or hereafter outstanding, or make any distribution of
assets to its stockholders, members or general partners as such, or permit any
of its subsidiaries to purchase or otherwise acquire for value any stock,
membership interest or partnership interest of the Borrower, provided, however,
the Borrower may:  (i) declare and pay dividends and distributions payable in
membership interests (units); (ii) purchase or otherwise acquire shares of the
membership interests (units) of the Borrower with the proceeds received from the
issuance of new membership interests (units); (iii) so long as the Borrower
first provides such supporting documentation as the Lender may request with
respect to any fiscal year of the Borrower, the Borrower may pay aggregate cash
dividends/distributions, during such fiscal year in an amount not to exceed the
amount necessary for the members of the Borrower to pay their Income Taxes on
such member’s allocable share of the taxable income of the Borrower for such
taxable year or fiscal year, as applicable (“Tax Distributions”); (iv) pay
redemptions, dividends or distributions in an amount not to exceed, in the
aggregate, 65% of the Borrower’s Net Income (“Allowed Dividends”); (v) pay
dividends or distributions which are immediately reinvested in the Borrower
(“Reinvestment Dividends”) provided, however, that immediately prior to the
proposed payment of any such dividends or distributions, or after giving effect
thereto, no Default or Event of Default shall exist; and (vi) complete the
transactions reflected on Schedule 4.01(a); or

 

39

--------------------------------------------------------------------------------


 

(c)                                  Capital Expenditures.  Except for costs
identified in the Project Costs and Uses Statement, make any investment in fixed
assets in the aggregate amount of $1,000,000.00 during any fiscal year during 
the term of this Agreement; or

 

(d)                                 Consolidation, Merger, Dissolution, Etc. 
Directly or indirectly, merge or consolidate with any other Person or permit any
other Person to merge into or with or consolidate with the Borrower; or

 

(e)                                  Indebtedness, etc.  Create, incur, assume
or suffer to exist any Debt or other indebtedness, liabilities or obligations,
whether matured or unmatured, liquidated or unliquidated, direct or contingent,
joint or several, except:  (i) the liabilities of the Borrower to the Lender
hereunder; (ii) trade accounts payable and accrued liabilities (other than Debt)
arising in the ordinary course of the Borrower’s business; (iii) Subordinated
Debt; and (iv) the liabilities of the Borrower described on Schedule 5.02(a); or

 

(f)                                    Organization; Name; Chief Executive
Office.  Change its state of organization, name or the location of its chief
executive office without the prior written consent  of the Lender, except that
the principal office shall be moved to the plant site when construction of the
administration office is substantially complete; or

 

(g)                                 Loans, Guaranties, etc.  Make any loans or
advances to (whether in cash, in-kind, or otherwise) any Person, or directly or
indirectly guaranty or otherwise assure a creditor against loss in respect of
any indebtedness, obligations or liabilities (contingent or otherwise) of any
Person; or

 

(h)                                 Subsidiaries; Affiliates.   Form or
otherwise acquire any subsidiary or affiliated business, or acquire the assets
of or acquire any equity or ownership interest in any Person, unless such
subsidiary, affiliate or Person executes and delivers to the Lender:  (i) a
guaranty of all of the Loan Obligations, in form and substance acceptable to the
Lender in its sole discretion; (ii) security agreements in form substantially
similar to the to the Security Agreement; and (iii) such other documents and
amendments to this Agreement and the other Loan Documents as the Lender shall
require; or

 

(i)                                     Transfer of Assets.  Sell, lease,
assign, transfer, or otherwise voluntarily dispose of any of its assets, or
permit any of its subsidiaries to sell, lease, assign, transfer, or otherwise
voluntarily dispose of any of its assets except:  (i) dispositions of inventory
in the ordinary course of business; and (ii) dispositions of: (A) obsolete or
worn out equipment; (B) equipment or real property not necessary for the
operation of its business; or (C) equipment or real property which is replaced
with property of equivalent or greater value as the property which is disposed;
or

 

(j)                                     Lines of Business.  Engage in any line
or lines of business activity other than the production of ethanol and DDGS.

 

40

--------------------------------------------------------------------------------


 

ARTICLE VI.

EVENTS OF DEFAULT AND REMEDIES

 

Section 6.01.                             Events of Default.  Each of the
following events shall be an “Event of Default”:

 

(a)                                  The Borrower shall fail to pay any
installments of principal or interest, fees, expenses, charges or other amounts
payable hereunder or under the other Loan Documents or to make any deposit of
funds required under this Agreement when due; or

 

(b)                                 Any representation or warranty made by the
Borrower, or any of its officers or directors under or in connection with any
Loan Document shall prove to have been incorrect in any material respect when
made; or

 

(c)                                  The Borrower shall fail to perform or
observe any term, covenant or agreement contained in Sections 5.01(d), (e),
(f) or (g) or take any action as prohibited by Section 5.02; or

 

(d)                                 The Borrower shall fail to deliver the
financial statements or Compliance Certificate under Section 5.01(c) within 5
days of the date due; or

 

(e)                                  The Borrower shall fail to perform or
observe any term, covenant or agreement contained in any Loan Document (other
than those listed in clauses (a) through (d) of this Section 6.01) on its part
to be performed or observed (other than the covenants to pay the Loan
Obligations) and any such failure shall remain unremedied for ten (10) days
after written notice thereof shall have been given to the Borrower by the
Lender, provided, however, that no Event of Default shall be deemed to exist if,
within said ten (10) day period, Borrower have commenced appropriate action to
remedy such failure and shall diligently and continuously pursue such action
until such cure is completed, unless such cure is or cannot be completed within
thirty (30) days after written notice shall have been given; or

 

(f)                                    The Borrower shall fail to pay any
indebtedness in an amount in excess of $50,000.00 (either in any individual case
or in the aggregate) excluding indebtedness evidenced by the Notes and excluding
Ordinary Trade Payable Disputes, or any interest or premium thereon, when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and such failure shall continue after the applicable grace period, if
any, specified in the agreement or instrument relating to such indebtedness; or
any other default under any agreement or instrument relating to any such
indebtedness, or any other event, shall occur and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such default or event is to accelerate, or to permit the
acceleration of, the maturity of such indebtedness (excluding Ordinary Trade
Payable Disputes); or any such indebtedness shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof (excluding Ordinary Trade
Payable Disputes); or

 

41

--------------------------------------------------------------------------------


 

(g)                                 The Borrower shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee or other similar official for
it or for any substantial part of its property, and, in the case of any such
proceeding instituted against it (but not instituted by it) either such
proceeding shall remain undismissed or unstayed for a period of 30 days or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against it or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property) shall occur; or the Borrower shall take any corporate action to
authorize any of the actions set forth above in this subsection; or

 

(h)                                 Any one or more judgment(s) or order(s) for
the payment of money in excess of $50,000.00 in the aggregate shall be rendered
against the Borrower and either:  (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order; or (ii) there shall be
any period of 10 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

 

(i)                                     Any provision of any Loan Document shall
for any reason cease to be valid and binding on the Borrower or the Borrower
shall so state in writing; or

 

(j)                                     The Mortgage or the Security Agreement
shall for any reason, except to the extent permitted by the terms thereof, cease
to create a valid lien, encumbrance or security interest in any of the property
purported to be covered thereby; or

 

(k)                                  The termination of any Long Term Marketing
Agreement prior to its stated expiration date, unless such Long Term Marketing
Agreement is replaced by another Long Term Marketing Agreement acceptable to the
Lender, within thirty (30) days of the termination of such Long Term Marketing
Agreement; or

 

(l)                                     The Borrower dissolves, suspends, or
discontinues doing business; or

 

(m)                               Construction of the Project is halted or
abandoned prior to completion for any period of thirty (30) consecutive days for
any cause which is not beyond the reasonable control of the Borrower, its
contractors and subcontractors; or

 

(n)                                 The construction of the Project shall be
delayed for any reason and for such period that, in the reasonable judgment of
the Lender, the Project will not be completed by the Completion Date.  If such
delay is curable and if Borrower has not been given a notice of a similar breach
within the preceding twelve (12) months, it may be cured (and no Event of
Default will have occurred) if Borrower cures the failure within thirty (30)
days, which shall include advancing the

 

42

--------------------------------------------------------------------------------


 

progress of the Project to the point that, in the reasonable judgment of the
Lender, the Project will be completed by the Completion Date.

 

Section 6.02.                             Remedies.  Upon the occurrence of an
Event of Default, the Lender:

 

(a)                                  may, by notice to the Borrower, declare the
Notes, all interest thereon and all other amounts payable under this Agreement
to be forthwith due and payable, whereupon the Notes, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
notice of intent to accelerate or notice of acceleration, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower;  provided, however, that in the event of an actual or deemed entry of
an order for relief with respect to any of the Borrower or any of its
subsidiaries under the Federal Bankruptcy Code, the Notes, all such interest and
all such amounts shall automatically become due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower;

 

(b)                                 may withhold or direct the Disbursing Agent
to withhold any one or more Advances in its discretion,  and terminate the
Lender’s obligations, if any, under this Agreement to make any Advances
whereupon the commitment and obligations of the Lender to extend credit or to
make Advances hereunder shall terminate, and no disbursement of Loan funds by
the Lender will cure any default of the Borrower, unless the Lender agrees
otherwise in writing;

 

(c)                                  may, by notice to the Borrower, obtain the
appointment of a receiver to take possession of all Collateral of the Borrower,
including, but not limited to all personal property, including all fixtures and
equipment leased, occupied or used  by any of the Borrower.  Borrower  hereby
irrevocably consent to the appointment of such receiver and agree to cooperate
and assist any such receiver as reasonably requested to facilitate the transfer
of possession of  the Collateral to such receiver and to provide such receiver
access to all books, records, information and documents as requested by such
receiver;

 

(d)                                 in its discretion, enter the Real Property
and take any and all actions necessary in its judgment to complete construction
of the Project, including but not limited to making changes in Plans and
Specifications, work or materials, and entering into, modifying, or terminating
any contractual arrangements, subject to the Lender’s right at any time to
discontinue any work without liability.  If the Lender elects to complete the
Project, it will not assume any liability to the Borrower or any other person
for completing the Project or for the manner or quality of construction of the
Project, and the Borrower expressly waives any such liability.  The Borrower
irrevocably appoints the Lender as its attorney-in-fact, with full power of
substitution, to complete the Project in the Borrower’s name, or the Lender may
elect to complete construction in its own name.  In any event, all sums expended
by the Lender in completing construction will be considered to have been
disbursed to the Borrower and will be secured by the Mortgage and any other
instruments or documents securing the Loans, and any such sums that cause the
principal amount of the Loans to exceed the face amount of the Notes will be
considered to be an additional loan to the Borrower bearing interest at the rate
provided in the Notes and will be secured by the Mortgage  and any other
instrument or documents securing the Loans.  The Lender will not have any
obligation under the

 

43

--------------------------------------------------------------------------------


 

Plans and Specifications prepared for the Project, any studies, data, and
drawings with respect thereto prepared by or for Borrower, or the contracts and
agreements relating to the Plans and Specifications, or the aforesaid studies,
data, and drawings, or to the construction of the Project unless it expressly
hereafter agrees in writing.  The Lender will have the right to exercise any
rights of the Borrower under those contracts and agreements or with respect to
such Plans and Specifications, studies, data, and drawings upon any default by
the Borrower under this Agreement, and shall have such other rights and remedies
with respect thereto as are afforded a secured creditor under applicable law;
and

 

(e)                                  may, by notice to the Borrower, require the
Borrower to pledge to the Lender as security for the Loan Obligations an amount
in immediately available funds equal to the then outstanding Letter of Credit
Liabilities, such funds to be held in an interest bearing cash collateral
account at the Lender without any right of withdrawal by the Borrower; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to the Borrower or any of its subsidiaries under the Federal
Bankruptcy Code, the Borrower shall, without notice, pledge to the Lender as
security for the Loan Obligations an amount in immediately available funds equal
to the then outstanding Letter of Credit Liabilities, such funds to be held in
such an interest bearing cash collateral account at the Lender; and

 

(f)                                    may exercise all other rights and
remedies afforded to the Lender under the Loan Documents or by applicable law or
equity.

 

Section 6.03.                             Remedies Cumulative.  Each and every
power or remedy herein specifically given shall be in addition to every other
power or remedy, existing or implied, given now or hereafter existing at law or
in equity, and each and every power and remedy herein specifically given or
otherwise so existing may be exercised from time to time and as often and in
such order as may be deemed expedient by Lender, and the exercise or the
beginning of the exercise of one power or remedy shall not be deemed a waiver of
the right to exercise at the same time or thereafter any other power or remedy.
No delay or omission of Lender in the exercise of any right or power accruing
hereunder shall impair any such right or power or be construed to be a waiver of
any default or acquiescence therein.

 

ARTICLE VII.

MISCELLANEOUS

 

Section 7.01.                             Amendments, etc.  No amendment or
waiver of any provision of any Loan Document to which the Borrower is a party,
nor any consent to any departure by the Borrower therefrom, shall in any event
be effective unless the same shall be agreed or consented to by the Lender and
the Borrower, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

Section 7.02.                             Notices, etc.  All notices and other
communications provided for under any Loan Document shall be in writing  and
mailed, faxed, or delivered at the addresses set forth below, or at such other
address as such party may specify by written notice to the other parties hereto:

 

44

--------------------------------------------------------------------------------


 

If to the Borrower:

 

Badger State Ethanol, LLC

 

 

 

 

 

 

 

 

 

 

820 W. 17th St.

 

 

 

 

 

 

 

 

 

 

Monroe, WI 53566

 

 

 

 

 

 

 

 

 

 

Telephone: (608) 329-3900



 

 

 

 

 

 

 

 

 

 

Fax: (608) 329-3866

 

 

 

 

 

 

 

 

 

 

Attention: James Leitzinger

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

With copies to:

 

Badger State Ethanol, LLC

 

 

 

 

 

 

 

 

 

 

820 W. 17th St.

 

 

 

 

 

 

 

 

 

 

Monroe, WI 53566

 

 

 

 

 

 

 

 

 

 

Telephone: (608) 329-3900

 

 

 

 

 

 

 

 

 

 

Fax: (608) 329-3866

 

 

 

 

 

 

 

 

 

 

Attention: Gary L. Kramer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Michael Best & Friedrich, LLP

 

 

 

 

 

 

 

 

 

 

One South Pinckney

 

 

 

 

 

 

 

 

 

 

P.O. Box 1806

 

 

 

 

 

 

 

 

 

 

Madison, WI 53701-1806

 

 

 

 

 

 

 

 

 

 

Telephone: (608) 283-0116

 

 

 

 

 

 

 

 

 

 

Fax: (608) 283-2275

 

 

 

 

 

 

 

 

 

 

Attention: Porter J. Martin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If to the Lender:

 

AgStar Financial Services, PCA

 

 

 

 

1921 Premier Drive

 

 

 

 

P.O. Box 4249

 

 

 

 

Mankato, MN 56002-4249

 

 

 

 

Telephone: (507) 386-4242

 

 

 

 

Facsimile: (507) 344-5088

 

 

 

 

Attention: Mark Schmidt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

With copy to:

 

Gray, Plant, Mooty, Mooty, & Bennett, P.A.

 

 

 

 

 

 

 

 

 

 

1010 West St. Germain, Suite 600

 

 

 

 

 

 

 

 

 

 

St. Cloud, MN 56301

 

 

 

 

 

 

 

 

 

 

Telephone: (320) 252-4414

 

 

 

 

 

 

 

 

 

 

Facsimile: (320) 252-4482

 

 

 

 

 

 

 

 

 

 

Attention: Phillip L. Kunkel

 

 

 

All such notices and communications shall have been duly given and shall be
effective:  (a) when delivered; (b) when transmitted via facsimile to the number
set forth above; (c) the Business Day following the day on which the same has
been delivered prepaid (or pursuant to an invoice arrangement) to a reputable
national overnight air courier service; or (d) the third Business Day following
the day on which the same is sent by certified or registered mail, postage
prepaid.   Any

 

45

--------------------------------------------------------------------------------


 

confirmation sent by the Lender to the Borrower of any borrowing under this
Agreement shall, in the absence of manifest error, be conclusive and binding for
all purposes

 

Section 7.03.                             No Waiver; Remedies.  No failure on
the part of the Lender to exercise, and no delay in exercising, any right under
any Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right under any Loan Document preclude any other or
further exercise thereof or the exercise of any other right.  The remedies
provided in the Loan Documents are cumulative and not exclusive of any remedies
provided by law.

 

Section 7.04.                             Costs, Expenses and Taxes.

 

(a)                                  The Borrower agrees, jointly and severally,
to pay on demand all costs and expenses in connection with the preparation,
execution, delivery, filing, recording and administration of the Loan Documents
and the other documents to be delivered under the Loan Documents, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Lender (who may be in-house counsel), and local counsel who may be
retained by said counsel, with respect thereto and with respect to advising the
Lender as to its respective rights and responsibilities under the Loan
Documents, and all costs and expenses (including reasonable counsel fees and
expenses) for the Lender in connection with the filing of the Financing
Statements and the enforcement of the Loan Documents and the other documents to
be delivered under the Loan Documents, including, without limitation, in the
context of any bankruptcy proceedings.  In addition, the Borrower agrees to pay
on demand the expenses described in Section 5.01(b).  In addition, the Borrower
shall pay any and all stamp and other taxes and fees payable or determined to be
payable in connection with the execution, delivery, filing and recording of the
Loan Documents and the other documents to be delivered under the Loan Documents,
and agrees to save the Lender harmless from and against any and all liabilities
with respect to or resulting from any delay in paying or omission to pay such
taxes and fees.

 

(b)                                 If, due to payments made by the Borrower
pursuant to Section 2.06 or due to acceleration of the maturity of the Advances
pursuant to Section 6.01 or due to any other reason, the Lender receives
payments of principal of any Loan other than on the last day of an Interest
Period relating thereto, the Borrower shall pay to the Lender on demand any
amounts required to compensate the Lender for any additional losses, costs or
expenses which it may incur as a result of such payment, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by the Lender to fund or maintain such Loan.

 

Section 7.05.                             Right of Set-off.  The Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by the Lender to or for the credit or the account of the Borrower
against any and all of the Loan Obligations, irrespective of whether or not the
Lender shall have made any demand under such Loan Document and although
deposits, indebtedness or such obligations may be unmatured or contingent.  The
Lender agrees promptly to notify the Borrower after any such set-off

 

46

--------------------------------------------------------------------------------


 

and application, provided that the failure to give such notice shall not affect
the validity of such set-off and application.  The rights of the Lender under
this Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Lender may have.

 

Section 7.06.                             Severability of Provisions.  Any
provision of this Agreement or of any other Loan Document which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or thereof or affecting the validity or
unenforceability of such provision in any other jurisdiction.

 

Section 7.07.                             Binding Effect; Successors and
Assigns; Participations.

 

(a)                                  This Agreement shall be binding upon and
inure to the benefit of the Borrower, the Lender and their respective successors
and assigns, except that the Borrower shall not have the right to assign or
otherwise transfer its rights hereunder or any interest herein without the prior
written consent of the Lenders.  Upon the request of Borrower, Lender shall
provide copies of all invoices for costs and expenses to be reimbursed by
Borrower under this Agreement or under any of the Loan Documents.

 

(b)                                 Borrower agrees and consents to Lender’s
sale or transfer, whether now or later, of one or more participation interests
in the Loans to one or more purchasers, whether related or unrelated to Lender. 
Lender may provide, without any limitation whatsoever, to any one or more
purchasers, or potential purchasers, any information or knowledge Lender may
have about Borrower or about any other matter relating to the Loans, and
Borrower hereby waives any rights to privacy it may have with respect to such
matters; provided, however, that any information received by any such purchaser
or potential purchaser under this provision which concerns the personal,
financial or other affairs of the Borrower shall be received and kept by the
purchaser or potential purchaser in full confidence and will not be revealed to
any other persons, firms or organizations nor used for any purpose whatsoever
other than for determining whether or not to participate in the Loans and in
accord with the rights of Lender if a participation interest is acquired. 
Borrower additionally waives any and all notices of sale of participation
interests, as well as all notices of any repurchase of such  participation
interest.  Borrower also agrees that the purchasers of any such participation
interests will be considered as the absolute owners of such interests in the
Loans and will have all the rights granted under the participation agreement or
agreements governing the sale of such participation interests.  Borrower further
waives all rights of offset or counterclaim that it may have now or later
against Lender or against any purchaser of such a participation interest arising
out of or by virtue of the participation and unconditionally agrees that either
Lender or such purchaser may enforce Borrower’s obligation under the Loans
irrespective of the failure or insolvency of any holder of any interests in the
Loans.  Borrower further agrees that the purchaser of any such participation
interests may enforce its interests irrespective of any personal claims or
defenses that Borrower may have against Lender.

 

47

--------------------------------------------------------------------------------


 

Section 7.08.                             Consent to Jurisdiction.

 

(a)                                  The Borrower hereby irrevocably submits to
the jurisdiction of any Minnesota state court or federal court over any action
or proceeding arising out of or relating to this Agreement, the Note and any
instrument, agreement or document related hereto or thereto, and the Borrower
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such Minnesota state court or federal
court.  The Borrower hereby irrevocably waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding.  The Borrower irrevocably consents to the service of
copies of the summons and complaint and any other process which may be served in
any such action or proceeding by the mailing of copies of such process to
Borrower at its address specified in Section 7.02.  The Borrower agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

(b)                                 Nothing in this Section 7.08 shall affect
the right of the Lender to serve legal process in any other manner permitted by
law or affect the right of the Lender to bring any action or proceeding against
the Borrower or its property in the courts of other jurisdictions.

 

Section 7.09.                             Governing Law.  THIS AGREEMENT AND THE
NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS
OF THE STATE OF MINNESOTA.

 

Section 7.10.                             Execution in Counterparts.  This
Agreement may be executed in any number of counterparts and on telecopy
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
agreement.

 

Section 7.11.                             Survival.  All covenants, agreements,
representations and warranties made by the Borrower in the Loan Documents and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Advances and issuance of
any Letters of Credit, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that Lender may have had notice or
knowledge of any Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder, and shall continue in full force and
effect as long as any Loan Obligations are outstanding and unpaid and so long as
the Lender has any unexpired commitments under this Agreement or the Loan
Documents.  The expense reimbursement, additional cost, capital adequacy and
indemnification provisions of this Agreement shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loan Obligations or the termination of this
Agreement or any provision hereof.

 

Section 7.12.                             WAIVER OF JURY TRIAL.  THE BORROWER
AND THE LENDER HEREBY IRREVOCABLY WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO ANY LOAN

 

48

--------------------------------------------------------------------------------


 

DOCUMENT TO WHICH IT IS A PARTY OR ANY INSTRUMENT OR DOCUMENT DELIVERED
THEREUNDER.

 

Section 7.13.                             Entire Agreement.  THIS AGREEMENT, THE
NOTES, AND THE OTHER LOAN DOCUMENTS REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE
AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF THE PARTIES HERETO.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES
THERETO.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers and duly authorized, as of the date first above
written.

 

BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS CONSTRUCTION AND
REVOLVING LOAN AGREEMENT, AND BORROWER AGREES TO ITS TERMS.  THIS AGREEMENT IS
DATED AS OF THE DATE FIRST ABOVE STATED.

 

[SIGNATURE PAGE ON FOLLOWING PAGE]

 

49

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO:

CONSTRUCTION AND REVOLVING LOAN AGREEMENT

by and among

BADGER STATE ETHANOL, LLC

and

AGSTAR FINANCIAL SERVICES, PCA

 

BORROWER:

LENDER:

 

 

BADGER STATE ETHANOL, LLC, a
Wisconsin limited liability company

AGSTAR FINANCIAL SERVICES, PCA
an United States corporation

 

 

/s/ Gary L. Kramer

 

/s/ Mark Schmidt

 

By Gary L. Kramer

By Mark Schmidt

Its President and General Manager

Its Vice President

 

50

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES OMITTED

 

51

--------------------------------------------------------------------------------


 

CONVERTIBLE NOTE

 

$20,000,000.00

 

June 22, 2005

 

1.                                       FOR VALUE RECEIVED, BADGER STATE
ETHANOL, LLC, a Wisconsin limited liability company (the “Borrower”), hereby
promises to pay to the order of AGSTAR FINANCIAL SERVICES, PCA., an United
States instrumentality (the “Lender”), the principal sum of Twenty  Million and
No/100ths ($20,000,000.00) Dollars, or so much thereof as may be advanced to, or
for the benefit of, the Borrower and be outstanding, with interest thereon, to
be computed on each advance from the date of its disbursement as set forth
herein pursuant to that certain Loan Agreement of even date herewith by and
between the Lender and the Borrower (the “Loan Agreement”), and which remains
unpaid, in lawful money of the United States and immediately available funds.
This Convertible Note is issued pursuant to the terms and provisions of the Loan
Agreement and is entitled to all of the benefits provided for in such Loan
Agreement.  All capitalized terms used and not defined herein shall have the
meanings assigned to them in the Loan Agreement.

 

2.                                       Unless the Borrower shall elect to
convert the loan evidenced by this Convertible Note to a Fixed Rate Loan on the
Conversion Date, the outstanding principal balance of this Convertible Note
shall bear interest on the outstanding principal balance accruing as of the date
hereof at a variable rate determined by Lender to be three percent (3.00%) above
the LIBOR Rate in effect on the first Advance pursuant to this Convertible Note.

 

3.                                       The “LIBOR Rate” means the London
interbank offered rate per annum for one-month deposits in United States
dollars, as determined by the British Banker’s Association average of interbank
offered rates for United States dollar deposits in the London market based on
quotations at sixteen major banks, as published in the “Money Rates” Section of
the Wall Street Journal as of the applicable determination date; provided, if
Lender determines that the foregoing source is unavailable for the applicable
Interest Period, Lender shall determine LIBOR based on a new index which is
based on comparable information.

 

4.                                       The rate of interest due hereunder
shall initially be determined as of the date hereof and shall thereafter be
adjusted, as and when, and on the same day that, the LIBOR Rate changes. All
such adjustments to the rate of interest shall be made and become effective as
of the date of any change in the LIBOR Rate and shall remain in effect until and
including the day immediately preceding the next such adjustment (each such day
hereinafter being referred to as an “Adjustment Date”).  All such adjustments to
said rate shall be made and become effective as of the Adjustment Date, and said
rate as adjusted shall remain in effect until and including the day immediately
preceding the next Adjustment Date.  Interest hereunder shall be computed on the
basis of a year of three hundred sixty-five or three hundred sixty-six (365 or
366) days, but charged for actual days principal is outstanding.

 

52

--------------------------------------------------------------------------------


 

5.                                       Notwithstanding any other provision of
this Convertible Note, the rate of interest due hereunder shall be adjusted by
the Lender according to the following schedule should the Owner’s Equity in the
Borrower achieve the levels set forth below:

 

Owner’s Equity

 

Interest Rate

 

Less than 39.99%

 

Applicable LIBOR Rate plus 325 basis points

 

40.00%—59.99%

 

Applicable LIBOR Rate plus 300 basis points

 

Greater Than 60.00%

 

Applicable LIBOR Rate plus 275 basis points

 

 

Upon delivery of the monthly financial statements and the Compliance Certificate
required by the Loan Agreement, the rate of interest for any month shall
automatically be adjusted in accordance with the Owner’s Equity set forth
therein and the rates set forth above.  Such automatic adjustment to the rate of
interest shall take effect as of the first Business Day of the month in which
the Lender receives the related Compliance Certificate.  If the Borrower fails
to deliver such Compliance Certificate which so sets forth the Owner’s Equity
within the period of time required by the Loan Agreement or if any Event of
Default occurs and is continuing, the rate of interest shall automatically be
adjusted to a rate equal to the applicable LIBOR Rate plus 325 basis points,
plus the default rate adjustment provided in Section 2.11 of the Loan Agreement,
such automatic adjustments:  (a) to take effect as of the first Business Day
after the last day on which the Borrower was required to deliver the applicable
Compliance Certificate in accordance with the Loan Agreement or in the case of
an Event of Default, on the date the written notice is given to the Borrower of
such Event of Default; and (b) to remain in effect until subsequently adjusted
in accordance herewith upon the delivery of such Compliance Certificate or, in
the case of an Event of Default, when such Event of Default has been cured to
the satisfaction of the Lender.

 

6.                                       Advances may only be made under this
Convertible Note until the Completion Date after which no further advances may
be made hereunder.  No amounts may be readvanced under this Convertible Note. 
Any principal repayment by the Borrower will reduce the commitment on the loan.

 

7.                                       Notwithstanding any of the provisions
of this Convertible Note, the rate of interest under this Convertible Note may
be adjusted by Lender pursuant to the provisions of Sections 2.11 and 2.15 of
the Loan Agreement.

 

8.                                 Accrued interest prior to the Conversion Date
shall be payable quarterly, with payments due on October 1, 2005, and January 1,
April 1, and July 1, 2006 (each such date, a “Quarterly Payment Dates”),
commencing on the first Quarterly Payment Date following the date on which the
first advance is made hereunder, and continuing on each Quarterly Payment Date
thereafter until the Conversion Date.

 

9.                                       On the Conversion Date, this 
Convertible Note shall become fully due and payable, except for that portion of
the outstanding principal balance owed by the Borrower on the Conversion Date
pursuant to this Convertible Note which is converted  into a term loan as
provided by Section 2.04 of the Loan Agreement.

 

53

--------------------------------------------------------------------------------


 

10.                                 The Lender shall not be obligated to convert
any portion of the outstanding principal balance owed by the Borrower on the
Conversion Date into a Term Loan unless and until:  (a) the Lender shall have
received a Completion Certificate in a form and substance satisfactory to the
Lender in its sole discretion; (b) there shall have no Events of Default under
the Loan Agreement or any of the Loan Documents prior to the Conversion Date;
and (c) the representations and warranties contained in the Loan Agreement are
correct on and as of the effective date of the Conversion Date.

 

11.                                 On the Conversion Date, the Borrower shall
have the right to convert all or any part of the loan evidenced by this
Convertible Note into a Fixed Rate Loan, with the consent of the Lender, which
shall bear interest at a rate equal to the most recent ten-year fixed rate bonds
sold by the Federal Farm Credit Banks Funding Corporation prior to the
Conversion  Date, plus 225 basis points.

 

12.                                 Beginning on the first (1st) day of the
month following the month in which the Conversion Date occurs, and continuing on
the first (1st) day of each succeeding month thereafter until the Maturity Date,
the Borrower shall make equal monthly payments of principal and accrued interest
in such amounts as will be required to fully amortize the entire outstanding
principal of this Convertible Note, together with accrued interest thereon, over
a period not to exceed ten (10) years from the Conversion Date.  The amount of
said monthly payments shall be recalculated and, if necessary, adjusted as of
each Adjustment Date, as defined herein, to account for changes in the effective
rate of interest hereunder and to maintain such ten-year amortization.

 

13.                                 In addition to all other payments required
under this Promissory Note, the Borrower shall remit to Lender all payments
required by Section 2.05 of the Loan Agreement.

 

14.                                 The outstanding principal balance of the
Convertible Note, together with all accrued interest, if not paid sooner, shall
be due and payable in full on the earlier of (a) the fifth  (5th) annual
anniversary of the Conversion Date or (b) June 30, 2011 (the “Maturity Date”).

 

15.                                 This Note is secured by, among other
instruments, a Mortgage,  Security Agreement and Financing Statement (the
“Mortgage”) covering various parcels of real property, fixtures, and personal
property located in Green County, Wisconsin.  In the event any such security is
found to be invalid for whatever reason, such invalidity shall constitute an
event of default hereunder.  All of the agreements, conditions, covenants,
provisions, and stipulations contained in the Mortgage, or any instrument
securing this Note are hereby made a part of this Note to the same extent and
with the same force and effect as if they were fully set forth herein. It is
agreed that time is of the essence of this Note.

 

16.                                 Upon the occurrence at any time of an Event
of Default or at any time thereafter, the outstanding principal balance hereof
plus accrued interest hereon plus all other amounts due hereunder shall, at the
option of the Lender, be immediately due and payable, without notice or demand
and Lender shall be entitled to exercise all remedies provided in this
Convertible Note, the Loan Agreement or any of the Loan Documents.

 

54

--------------------------------------------------------------------------------


 

17.                                 The occurrence at any time of an Event of
Default or at any time thereafter, the Lender shall have the right to set off
any and all amounts due hereunder by the Borrower to the Lender against any
indebtedness or obligation of the Lender to the Borrower.

 

18.                                 If any payment of principal or interest due
hereunder is not paid within ten (10) days of the due date thereof, the Borrower
shall pay to the Lender a late charge equal to five percent (5%) of the amount
of such payment.

 

19.                                 The Borrower promises to pay all costs of
collection of this Convertible Note, including, but not limited to, attorneys’
fees paid or incurred by the Lender on account of such collection, whether or
not suit is filed with respect thereto and whether or not such costs are paid or
incurred, or to be paid or incurred, prior to or after the entry of judgment.

 

20.                                 Demand, presentment, protest and notice of
nonpayment and dishonor of this Convertible Note are hereby waived.

 

21.                                 This Convertible Note shall be governed by
and construed in accordance with the laws of the State of Minnesota.

 

22.                                 The Borrower hereby irrevocably submits to
the jurisdiction of any Minnesota state court or federal court over any action
or proceeding arising out of or relating to this Note, the Loan Agreement and
any instrument, agreement or document related hereto or thereto, and the
Borrower hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such Minnesota state or federal court.
The Borrower hereby irrevocably waives, to the fullest extent it may effectively
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding.   Nothing in this Convertible Note shall affect the right of the
Lender to bring any action or proceeding against the Borrower or its property in
the courts of any other jurisdiction to the extent permitted by law.

 

 

 

BADGER STATE ETHANOL, LLC,

 

a Wisconsin limited liability company

 

 

 

 

 

/s/ Gary L. Kramer

 

 

By: Gary L. Kramer

 

 Its: President and General Manager

 

55

--------------------------------------------------------------------------------


 

PROMISSORY NOTE

 

$9,600,000.00

 

June  22, 2005

 

1.                                       FOR VALUE RECEIVED, BADGER STATE
ETHANOL, LLC, a Wisconsin limited liability company (the “Borrower”), hereby
promises to pay to the order of AGSTAR FINANCIAL SERVICES, P.C.A., an United
States corporation (the “Lender”), at its location in Mankato, Minnesota, or at
such other location as Lender may designate from time to time, the principal sum
of Nine Million Six Hundred Thousand and 00/100 DOLLARS ($9,600,000.00), in
lawful money of the United States and immediately available funds, together with
interest on the unpaid balance accruing as of the date hereof at the rates set
forth in this Promissory Note. This Promissory Note is issued pursuant to the
terms and provisions of the Loan Agreement and is entitled to all of the
benefits provided for in said agreement.  All capitalized terms used and not
defined herein shall have the meanings assigned to them in the Loan Agreement.

 

2.                                       Unless the Borrower shall elect to
convert the loan evidenced by this Promissory Note to a Fixed Rate Loan, the
outstanding principal balance of this Promissory Note shall bear interest
accruing as of the date hereof at a variable rate determined by Lender to be
three percent (3.00%) above the LIBOR Rate in effect on the date hereof.

 

3.                                       The LIBOR Rate means the London
interbank offered rate per annum for one-month deposits in United States
dollars, as determined by the British Banker’s Association average of interbank
offered rates for United States dollar deposits in the London market based on
quotations at sixteen major banks, as published in the “Money Rates” Section of
the Wall Street Journal as of the applicable determination date; provided, if
Lender determines that the foregoing source is unavailable for the applicable
Interest Period, Lender shall determine LIBOR based on a new index which is
based on comparable information.

 

4.                                       The rate of interest due hereunder
shall initially be determined as of the date hereof and shall thereafter be
adjusted, as and when, and on the same day that, the LIBOR Rate changes. All
such adjustments to the rate of interest shall be made and become effective as
of the date of any change in the LIBOR Rate and shall remain in effect until and
including the day immediately preceding the next such adjustment. All such
adjustments to said rate shall be made and become effective as of the Adjustment
Date, and said rate as adjusted shall remain in effect until and including the
day immediately preceding the next Adjustment Date.  Interest hereunder shall be
computed on the basis of a year of three hundred sixty-five or three hundred
sixty-six (365 or 366) days, but charged for actual days principal is
outstanding.

 

5.                                       Notwithstanding any other provision of
this Revolving Note, the rate of interest due hereunder shall be adjusted by the
Lender according to the following schedule should the Owner’s Equity in the
Borrower achieve the levels set forth below:

 

Owner’s Equity

 

Interest Rate

 

Less than 39.99%

 

Applicable LIBOR Rate plus 325 basis points

 

40.00%—59.99%

 

Applicable LIBOR Rate plus 300 basis points

 

Greater Than 60.00%

 

Applicable LIBOR Rate plus 275 basis points

 

 

56

--------------------------------------------------------------------------------


 

Upon delivery of the monthly financial statements and the Compliance Certificate
required by the Loan Agreement, the rate of interest for any month shall
automatically be adjusted in accordance with the Owner’s Equity set forth
therein and the rates set forth above.  Such automatic adjustment to the rate of
interest shall take effect as of the first Business Day of the month in which
the Lender receives the related Compliance Certificate.  If the Borrower fails
to deliver such Compliance Certificate which so sets forth the Owner’s Equity
within the period of time required by the Loan Agreement or if any Event of
Default occurs and is continuing, the rate of interest shall automatically be
adjusted to a rate equal to the applicable LIBOR Rate plus 325 basis points,
plus the default rate adjustment provided in Section 13 of this Note, such
automatic adjustments:  (a) to take effect as of the first Business Day after
the last day on which the Borrower was required to deliver the applicable
Compliance Certificate in accordance with the Loan Agreement or in the case of
an Event of Default, on the date the written notice is given to the Borrower of
such Event of Default; and (b) to remain in effect until subsequently adjusted
in accordance herewith upon the delivery of such Compliance Certificate or, in
the case of an Event of Default, when such Event of Default has been cured to
the satisfaction of the Lender.

 

6.                                       The Borrower shall have the right to
convert all or a portion of the loan evidenced by this Promissory Note into a
Fixed Rate Loan, with the consent of the Lender, which shall bear interest at a
rate equal to the most recent ten-year fixed rate bonds sold by the Federal Farm
Credit Banks Funding Corporation prior to the Adjustment Date, plus 225 basis
points.

 

7.                                       Notwithstanding any of the provisions
of this Promissory Note, the rate of interest under this Promissory Note may be
adjusted by Lender pursuant to the provisions of Sections 2.11 and 2.15 of the
Loan Agreement.

 

8.                                       Beginning on August 1, 2005, and
continuing on the first (1st) day of each succeeding month thereafter until
July 1, 2010 (the “Maturity Date”), the Borrower shall make equal monthly
payments of principal and accrued interest in such amounts as will be required
to fully amortize the entire outstanding principal of this Promissory Note,
together with accrued interest thereon, over a period of ten (10) years from the
date hereof.  The amount of such monthly payments shall be recalculated and, if
necessary, adjusted as of each payment date to account for changes in the
effective rate of interest hereunder and to maintain such ten-year amortization.

 

9.                                       In addition to all other payments
required under this Promissory Note, the Borrower shall remit to Lender all
payments required by Section 2.05 of the Loan Agreement.

 

10.                                 Notwithstanding anything herein to the
contrary, the full outstanding principal balance of this Promissory Note, and
all accrued interest hereon shall be due and payable in full on the Maturity
Date.

 

57

--------------------------------------------------------------------------------


 

11.                                 This Note is secured by, among other
instruments, a Mortgage,  Security Agreement and Financing Statement (the
“Mortgage”) covering various parcels of real property, fixtures, and personal
property located in Green County, Wisconsin.  In the event any such security is
found to be invalid for whatever reason, such invalidity shall constitute an
event of default hereunder.  All of the agreements, conditions, covenants,
provisions, and stipulations contained in the Mortgage, or any instrument
securing this Note are hereby made a part of this Note to the same extent and
with the same force and effect as if they were fully set forth herein. It is
agreed that time is of the essence of this Note.

 

12.                                 All payments and prepayments shall, at the
option of the Lender, be applied first to costs of collection, if any, second to
any late charges, third to accrued interest on this Note, and lastly to
principal (and, with respect to prepayments, to installments of principal in the
inverse order of maturity).

 

13.                                 Notwithstanding anything to the contrary
contained herein, if and for so long as an Event of Default, or an event or
condition which with the passage of time or the giving of notice or both would
constitute an Event of Default, has occurred and continues or exists, the rate
of interest hereunder shall be equal to two percent (2.0%) per annum in excess
of the interest rate otherwise in effect pursuant to the terms hereof.

 

14.                                 In the event the Borrower shall fail to pay
any installment due hereunder (including, without limitation, the final
installment due on the Maturity Date) within ten (10) days after the due date
thereof, Borrower shall pay to the Lender a late payment premium in an amount
equal to five   percent (5.0%) of the aggregate delinquent installment amount.

 

15.                                 Upon the occurrence at any time of an Event
of Default or at any time thereafter, the outstanding principal balance hereof
plus accrued interest hereon plus all other amounts due hereunder shall, at the
option of the Lender, be immediately due and payable, without notice or demand
and Lender shall be entitled to exercise all remedies provided in this
Promissory Note, the Loan Agreement or any of the Loan Documents.

 

16.                                 Upon the occurrence at any time of an Event
of Default, and at any time thereafter, the Lender shall have the right to set
off any and all amounts due hereunder by the Borrower to the Lender against any
indebtedness or obligation of the Lender to the Borrower.

 

17.                                 The Borrower promises to pay all costs of
collection of this Promissory Note, including, but not limited to, attorneys’
fees paid or incurred by the Lender on account of such collection, whether or
not suit is filed with respect thereto and whether or not such costs are paid or
incurred, or to be paid or incurred, prior to or after the entry of judgment.

 

18.                                 Demand, presentment, protest and notice of
nonpayment and dishonor of this Promissory Note are hereby waived.

 

19.                                 This Promissory Note shall be governed by
and construed in accordance with the laws of the State of Minnesota.

 

58

--------------------------------------------------------------------------------


 

20.                                 The Borrower hereby irrevocably submits to
the jurisdiction of any Minnesota state court or federal court over any action
or proceeding arising out of or relating to this Note, the Loan Agreement and
any instrument, agreement or document related hereto or thereto, and the
Borrower hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such Minnesota state or federal court.
The Borrower hereby irrevocably waives, to the fullest extent it may effectively
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding.   Nothing in this Promissory Note shall affect the right of the
Lender to bring any action or proceeding against the Borrower or its property in
the courts of any other jurisdiction to the extent permitted by law.

 

 

 

BADGER STATE ETHANOL, LLC

 

a Wisconsin limited liability company

 

 

 

 

 

/s/ Gary L. Kramer

 

 

By: Gary L. Kramer

 

 Its: President and General Manager

 

59

--------------------------------------------------------------------------------


 

REVOLVING NOTE

 

$9,000,000.00

 

June 22, 2005

 

FOR VALUE RECEIVED, BADGER STATE ETHANOL, LLC, a Wisconsin limited liability
company (the “Borrower”), hereby promises to pay to the order of AGSTAR
FINANCIAL SERVICES, PCA, an United States instrumentality (the “Lender”), the
principal sum of Nine  Million and No/100ths ($9,000,000.00) Dollars, or so much
thereof as may be advanced to, or for the benefit of, the Borrower and be
outstanding, with interest thereon, to be computed on each advance from the date
of its disbursement as set forth herein pursuant to that certain Loan Agreement
of even date herewith by and between the Lender and the Borrower (the “Loan
Agreement”), and which remains unpaid, in lawful money of the United States and
immediately available funds.  This Revolving Note is issued pursuant to the
terms and provisions of the Loan Agreement and is entitled to all of the
benefits provided for in such Loan Agreement.  All capitalized terms used and
not defined herein shall have the meanings assigned to them in the Loan
Agreement.

 

1.                                       The outstanding principal balance of
this Revolving Note shall bear interest at a variable rate determined by Lender
to be three percent (3.00%) above the LIBOR Rate in effect on the first Advance
pursuant to this Revolving Note.  Notwithstanding the foregoing, the rate of
interest under this Revolving Note may be adjusted by Lender pursuant to the
provisions of Sections 2.11 and 2.15 of the Loan Agreement.

 

2.                                       The LIBOR Rate means the London
interbank offered rate per annum for one-month deposits in United States
dollars, as determined by the British Banker’s Association average of interbank
offered rates for United States dollar deposits in the London market based on
quotations at sixteen major banks, as published in the “Money Rates” Section of
the Wall Street Journal as of the applicable determination date; provided, if
Lender determines that the foregoing source is unavailable for the applicable
Interest Period, Lender shall determine LIBOR based on a new index which is
based on comparable information.

 

4.                                       The rate of interest due hereunder
shall initially be determined as of the date hereof and shall thereafter be
adjusted, as and when, and on the same day that, the LIBOR Rate changes. All
such adjustments to the rate of interest shall be made and become effective as
of the date of any change in the LIBOR Rate and shall remain in effect until and
including the day immediately preceding the next such adjustment (each such day
hereinafter being referred to as an “Adjustment Date”).  All such adjustments to
said rate shall be made and become effective as of the Adjustment Date, and said
rate as adjusted shall remain in effect until and including the day immediately
preceding the next Adjustment Date.  Interest hereunder shall be computed on the
basis of a year of three hundred sixty-five or three hundred sixty-six (365 or
366) days, but charged for actual days principal is outstanding.

 

5.                                       Notwithstanding any other provision of
this Revolving Note, the rate of interest due hereunder shall be adjusted by the
Lender according to the following schedule should the Owner’s Equity in the
Borrower achieve the levels set forth below:

 

Owner’s Equity

 

Interest Rate

 

Less than 39.99%

 

Applicable LIBOR Rate plus 325 basis points

 

 

 

 

 

40.00%—59.99%

 

Applicable LIBOR Rate plus 300 basis points

 

Greater Than 60.00%

 

Applicable LIBOR Rate plus 275 basis points

 

 

60

--------------------------------------------------------------------------------


 

Upon delivery of the monthly financial statements and the Compliance Certificate
required by the Loan Agreement, the rate of interest for any month shall
automatically be adjusted in accordance with the Owner’s Equity set forth
therein and the rates set forth above.  Such automatic adjustment to the rate of
interest shall take effect as of the first Business Day of the month in which
the Lender receives the related Compliance Certificate.  If the Borrower fails
to deliver such Compliance Certificate which so sets forth the Owner’s Equity
within the period of time required by the Loan Agreement or if any Event of
Default occurs, the rate of interest shall automatically be adjusted to a rate
equal to the applicable LIBOR Rate plus 325 basis points, plus the default rate
adjustment provided in Section 2.11 of the Loan Agreement, such automatic
adjustments:  (a) to take effect as of the first Business Day after the last day
on which the Borrower was required to deliver the applicable Compliance
Certificate in accordance with the Loan Agreement or in the case of an Event of
Default, on the date the written notice is given to the Borrower of such Event
of Default; and (b) to remain in effect until subsequently adjusted in
accordance herewith upon the delivery of such Compliance Certificate or, in the
case of an Event of Default, when such Event of Default has been cured to the
satisfaction of the Lender.

 

6.                                       In addition to the interest  payable
under this Revolving Note, Borrower agrees to pay to the Lender an Unused
Commitment Fee on the principal balance of this Revolving Note remaining
undisbursed, or portion thereof, from the date hereof until the Maturity Date at
the rate of 0.25% per annum, payable in arrears in quarterly installments
payable on the first day of each October, January, April and July until the
Maturity Date.

 

7.                                       The outstanding principal balance
hereof, together with all accrued interest, if not paid sooner, shall be due and
payable in full on July 1, 2010 (the “Maturity Date”).

 

8.                                       Beginning on the first (1st) day of the
month following the execution of this Revolving Note,  and continuing on the
first (1st) day of each succeeding month thereafter until the Maturity Date, the
Borrower shall make monthly payments of all accrued interest under this
Revolving Note.

 

9.                                       All payments and prepayments shall, at
the option of the Lender, be applied first to any costs of collection, second to
any late charges, third to accrued interest and the remainder thereof to
principal.

 

10.                                 This Revolving Note may be prepaid at any
time, at the option of the Borrower, either in whole or in part, without premium
or penalty.  This Revolving Note is subject to mandatory prepayment, at the
option of the Lender, as provided in the Loan Agreement, without premium or
penalty.

 

61

--------------------------------------------------------------------------------


 

11.                                 This Revolving Note is issued pursuant to
the terms and provisions of the Loan Agreement and is entitled to all of the
benefits provided for in said agreement.  All capitalized terms used and not
defined herein shall have the meanings assigned to them in the Loan Agreement.

 

12.                                 Upon the occurrence at any time of an Event
of Default or at any time thereafter, the outstanding principal balance hereof
plus accrued interest hereon plus all other amounts due hereunder shall, at the
option of the Lender, be immediately due and payable, without notice or demand
and Lender shall be entitled to exercise all remedies provided in this Revolving
Note, the Loan Agreement or any of the Loan Documents.

 

13.                                 The occurrence at any time of an Event of
Default or at any time thereafter, the Lender shall have the right to set off
any and all amounts due hereunder by the Borrower to the Lender against any
indebtedness or obligation of the Lender to the Borrower.

 

14.                                 If any payment of principal or interest due
hereunder is not paid within ten (10) days of the due date thereof, the Borrower
shall pay to the Lender a late charge equal to five percent (5%) of the amount
of such payment.

 

15.                                 The Borrower promises to pay all costs of
collection of this Revolving Note, including, but not limited to, attorneys’
fees paid or incurred by the Lender on account of such collection, whether or
not suit is filed with respect thereto and whether or not such costs are paid or
incurred, or to be paid or incurred, prior to or after the entry of judgment.

 

16.                                 Demand, presentment, protest and notice of
nonpayment and dishonor of this Promissory Note are hereby waived.

 

17.                                 This Promissory Note shall be governed by
and construed in accordance with the laws of the State of Minnesota.

 

18.                                 The Borrower hereby irrevocably submits to
the jurisdiction of any Minnesota state court or federal court over any action
or proceeding arising out of or relating to this Note, the Loan Agreement and
any instrument, agreement or document related hereto or thereto, and the
Borrower hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such Minnesota state or federal court.
The Borrower hereby irrevocably waives, to the fullest extent it may effectively
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding.   Nothing in this Promissory Note shall affect the right of the
Lender to bring any action or proceeding against the Borrower or its property in
the courts of any other jurisdiction to the extent permitted by law.

 

 

 

BADGER STATE ETHANOL, LLC

 

a Wisconsin limited liability company

 

 

 

/s/ Gary L. Kramer

 

 

By: Gary L. Kramer

 

 Its: President and General Manager

 

62

--------------------------------------------------------------------------------


 

PROMISSORY NOTE

 

$5,891,086.94

 

June 22, 2005

 

1.                                       FOR VALUE RECEIVED, BADGER STATE
ETHANOL, LLC, a Wisconsin limited liability company (the “Borrower”), hereby
promises to pay to the order of AGSTAR FINANCIAL SERVICES, P.C.A., an United
States corporation (the “Lender”), at its location in Mankato, Minnesota, or at
such other location as Lender may designate from time to time, the principal sum
of Five Million Eight Hundred Ninety-One Thousand Eighty-Six and 94/100 DOLLARS
($5,891,086.94), in lawful money of the United States and immediately available
funds, together with interest on the unpaid balance accruing as of the date
hereof at the rates set forth in this Promissory Note.  This Promissory Note is
issued pursuant to the terms and provisions of the Loan Agreement and is
entitled to all of the benefits provided for in said agreement.  All capitalized
terms used and not defined herein shall have the meanings assigned to them in
the Loan Agreement.

 

2.                                       Unless the Borrower shall elect to
convert the loan evidenced by this Promissory Note to a Fixed Rate Loan, the
outstanding principal balance of this Promissory Note shall bear interest
accruing as of the date hereof at a variable rate determined by Lender to be
three percent (3.00%) above the LIBOR Rate in effect on the date hereof.

 

3.                                       The LIBOR Rate means the London
interbank offered rate per annum for one-month deposits in United States
dollars, as determined by the British Banker’s Association average of interbank
offered rates for United States dollar deposits in the London market based on
quotations at sixteen major banks, as published in the “Money Rates” Section of
the Wall Street Journal as of the applicable determination date; provided, if
Lender determines that the foregoing source is unavailable for the applicable
Interest Period, Lender shall determine LIBOR based on a new index which is
based on comparable information.

 

4.                                       The rate of interest due hereunder
shall initially be determined as of the date hereof and shall thereafter be
adjusted, as and when, and on the same day that, the LIBOR Rate changes. All
such adjustments to the rate of interest shall be made and become effective as
of the date of any change in the LIBOR Rate and shall remain in effect until and
including the day immediately preceding the next such adjustment. All such
adjustments to said rate shall be made and become effective as of the Adjustment
Date, and said rate as adjusted shall remain in effect until and including the
day immediately preceding the next Adjustment Date.  Interest hereunder shall be
computed on the basis of a year of three hundred sixty-five or three hundred
sixty-six (365 or 366) days, but charged for actual days principal is
outstanding.

 

5.                                       Notwithstanding any other provision of
this Revolving Note, the rate of interest due hereunder shall be adjusted by the
Lender according to the following schedule should the Owner’s Equity in the
Borrower achieve the levels set forth below:

 

Owner’s Equity

 

Interest Rate

 

Less than 39.99%

 

Applicable LIBOR Rate plus 325 basis points

 

40.00%—59.99%

 

Applicable LIBOR Rate plus 300 basis points

 

Greater Than 60.00%

 

Applicable LIBOR Rate plus 275 basis points

 

 

63

--------------------------------------------------------------------------------


 

Upon delivery of the monthly financial statements and the Compliance Certificate
required by the Loan Agreement, the rate of interest for any month shall
automatically be adjusted in accordance with the Owner’s Equity set forth
therein and the rates set forth above.  Such automatic adjustment to the rate of
interest shall take effect as of the first Business Day of the month in which
the Lender receives the related Compliance Certificate.  If the Borrower fails
to deliver such Compliance Certificate which so sets forth the Owner’s Equity
within the period of time required by the Loan Agreement or if any Event of
Default occurs and is continuing, the rate of interest shall automatically be
adjusted to a rate equal to the applicable LIBOR Rate plus 325 basis points,
plus the default rate adjustment provided in Section 13 of this Note, such
automatic adjustments:  (a) to take effect as of the first Business Day after
the last day on which the Borrower was required to deliver the applicable
Compliance Certificate in accordance with the Loan Agreement or in the case of
an Event of Default, on the date the written notice is given to the Borrower of
such Event of Default; and (b) to remain in effect until subsequently adjusted
in accordance herewith upon the delivery of such Compliance Certificate or, in
the case of an Event of Default, when such Event of Default has been cured to
the satisfaction of the Lender.

 

6.                                       The Borrower shall have the right to
convert all or a portion of the loan evidenced by this Promissory Note into a
Fixed Rate Loan, with the consent of the Lender, which shall bear interest at a
rate equal to the most recent ten-year fixed rate bonds sold by the Federal Farm
Credit Banks Funding Corporation prior to the Adjustment Date, plus 225 basis
points.

 

7.                                       Notwithstanding any of the provisions
of this Promissory Note, the rate of interest under this Promissory Note may be
adjusted by Lender pursuant to the provisions of Sections 2.11 and 2.15 of the
Loan Agreement.

 

8.                                       Beginning on August 1, 2005, and
continuing on the first (1st) day of each succeeding month thereafter until
July 1, 2010 (the “Maturity Date”), the Borrower shall make equal monthly
payments of principal and accrued interest in such amounts as will be required
to fully amortize the entire outstanding principal of this Promissory Note,
together with accrued interest thereon, over a period of ten (10) years from the
date hereof.  The amount of such monthly payments shall be recalculated and, if
necessary, adjusted as of each payment date to account for changes in the
effective rate of interest hereunder and to maintain such ten-year amortization.

 

9.                                       In addition to all other payments
required under this Promissory Note, the Borrower shall remit to Lender all
payments required by Section 2.05 of the Loan Agreement.

 

10.                                 Notwithstanding anything herein to the
contrary, the full outstanding principal balance of this Promissory Note, and
all accrued interest hereon shall be due and payable in full on the Maturity
Date.

 

64

--------------------------------------------------------------------------------


 

11.                                 This Note is secured by, among other
instruments, a Mortgage,  Security Agreement and Financing Statement (the
“Mortgage”) covering various parcels of real property, fixtures, and personal
property located in Green County, Wisconsin.  In the event any such security is
found to be invalid for whatever reason, such invalidity shall constitute an
event of default hereunder.  All of the agreements, conditions, covenants,
provisions, and stipulations contained in the Mortgage, or any instrument
securing this Note are hereby made a part of this Note to the same extent and
with the same force and effect as if they were fully set forth herein. It is
agreed that time is of the essence of this Note.

 

12.                                 All payments and prepayments shall, at the
option of the Lender, be applied first to costs of collection, if any, second to
any late charges, third to accrued interest on this Note, and lastly to
principal (and, with respect to prepayments, to installments of principal in the
inverse order of maturity).

 

13.                                 Notwithstanding anything to the contrary
contained herein, if and for so long as an Event of Default, or an event or
condition which with the passage of time or the giving of notice or both would
constitute an Event of Default, has occurred and continues or exists, the rate
of interest hereunder shall be equal to two percent (2.0%) per annum in excess
of the interest rate otherwise in effect pursuant to the terms hereof.

 

14.                                 In the event the Borrower shall fail to pay
any installment due hereunder (including, without limitation, the final
installment due on the Maturity Date) within ten (10) days after the due date
thereof, Borrower shall pay to the Lender a late payment premium in an amount
equal to five   percent (5.0%) of the aggregate delinquent installment amount.

 

15.                                 Upon the occurrence at any time of an Event
of Default or at any time thereafter, the outstanding principal balance hereof
plus accrued interest hereon plus all other amounts due hereunder shall, at the
option of the Lender, be immediately due and payable, without notice or demand
and Lender shall be entitled to exercise all remedies provided in this
Promissory Note, the Loan Agreement or any of the Loan Documents.

 

16.                                 Upon the occurrence at any time of an Event
of Default, and at any time thereafter, the Lender shall have the right to set
off any and all amounts due hereunder by the Borrower to the Lender against any
indebtedness or obligation of the Lender to the Borrower.

 

17.                                 The Borrower promises to pay all costs of
collection of this Promissory Note, including, but not limited to, attorneys’
fees paid or incurred by the Lender on account of such collection, whether or
not suit is filed with respect thereto and whether or not such costs are paid or
incurred, or to be paid or incurred, prior to or after the entry of judgment.

 

18.                                 Demand, presentment, protest and notice of
nonpayment and dishonor of this Promissory Note are hereby waived.

 

19.                                 This Promissory Note shall be governed by
and construed in accordance with the laws of the State of Minnesota.

 

65

--------------------------------------------------------------------------------


 

20.                                 The Borrower hereby irrevocably submits to
the jurisdiction of any Minnesota state court or federal court over any action
or proceeding arising out of or relating to this Note, the Loan Agreement and
any instrument, agreement or document related hereto or thereto, and the
Borrower hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such Minnesota state or federal court.
The Borrower hereby irrevocably waives, to the fullest extent it may effectively
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding.   Nothing in this Promissory Note shall affect the right of the
Lender to bring any action or proceeding against the Borrower or its property in
the courts of any other jurisdiction to the extent permitted by law.

 

 

 

BADGER STATE ETHANOL, LLC

 

a Wisconsin limited liability company

 

 

 

 

 

/s/ Gary L. Kramer

 

 

By: Gary L. Kramer

 

 Its: President and General Manager

 

66

--------------------------------------------------------------------------------